       Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 1 of 61




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


  PLANNED PARENTHOOD OF
  WISCONSIN, INC., et al.,

                                     Plaintiffs,
                                                   CIVIL ACTION
  v.                                               Case No. 19-cv-38 (WMC)

  JOSHUA KAUL, Attorney General of the
  State of Wisconsin, in his official capacity,
  et al.,

                                   Defendants.



             EXPERT REPORT OF DANIEL GROSSMAN, M.D., F.A.C.O.G.

       Pursuant to Federal Rule of Civil Procedure 26(a)(2)(B), DANIEL GROSSMAN, M.D.,

F.A.C.O.G., makes the following disclosures:

       My Qualifications and Publications

       1.      I am a professor in the Department of Obstetrics, Gynecology and Reproductive

Sciences at the University of California, San Francisco (“UCSF”) and a board-certified

obstetrician-gynecologist (“ob-gyn”) with over 20 years of clinical experience. I currently provide

clinical services, including abortion services, at Zuckerberg San Francisco General Hospital. I am

also a Fellow of the American College of Obstetricians and Gynecologists (“ACOG”), where I

previously served as Vice Chair of the Committee on Practice Bulletins for Gynecology. I am

currently Chair of the ACOG Committee on Health Care for Underserved Women. I am also a

Fellow of the Society of Family Planning and a member of the American Public Health

Association. Additionally, I serve as Director of Advancing New Standards in Reproductive

Health (“ANSIRH”) at UCSF. ANSIRH conducts innovative, rigorous, multidisciplinary research
       Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 2 of 61




on complex issues related to people’s sexual and reproductive lives. I am a Senior Advisor at Ibis

Reproductive Health, a nonprofit research organization, and I am also a researcher with the Texas

Policy Evaluation Project, which is based at the University of Texas at Austin. I am a liaison

member of the Planned Parenthood National Medical Committee, and between 2012 and 2015, I

provided clinical services with Planned Parenthood Northern California (formerly Planned

Parenthood Shasta Pacific).

       2.      I have served as a medical expert in cases challenging medically unnecessary and

targeted regulations of abortion providers, including in Whole Woman’s Health v. Lakey, 46 F.

Supp. 3d 673, 676 (W.D. Tex. 2014), aff’d in part, vacated in part, rev’d in part sub nom. Whole

Woman’s Health v. Cole, 790 F.3d 563 (5th Cir. 2015), modified, 790 F.3d 598 (5th Cir. 2015),

rev’d & remanded sub nom. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016), in

which two Texas restrictions on abortion access were held to be unconstitutional.

       3.      I earned a B.S. in Molecular Biophysics and Biochemistry from Yale University

and an M.D. from Stanford University School of Medicine. I completed a residency in Obstetrics

and Gynecology at UCSF.

       4.      My research interests include contraceptive and abortion access, and evaluating the

impact of integrating reproductive health and HIV services. My research has been supported by

grants from federal agencies and private foundations. I have published over 170 articles in peer-

reviewed journals and co-authored several book chapters, and I am a member of the Editorial

Board of the journal Contraception.

       5.      An updated and current version of my curriculum vitae (“CV”), which sets forth

my experience and credentials more fully, is attached to this declaration as Exhibit A. My CV

contains a complete list of the publications that I have authored or co-authored.




                                                 2
       Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 3 of 61




       Statements of My Opinions and the Basis and Reasons for Them

       6.      I understand that Wis. Stat. § 940.15(5) and Wis. Admin. Code Med. § 11.03

prohibit anyone other than a physician from performing a medication or surgical abortion, and

Wis. Stat. § 940.15(5) makes it a felony to perform an abortion in violation of the aforementioned

restrictions. These laws effectively forbid advanced practice nurses (APNs), including nurse

practitioners and certified nurse-midwives, from providing abortions, even when they are

otherwise trained, qualified, and competent to do so.

       7.       I further understand that Wis. Stat. § 253.105(2)(a), in combination with Wis. Stat.

§ 253.10(3)(c)(1), requires the same physician who conducts a patient’s prerequisite physical

examination—which must be performed prior to a patient receiving certain state-mandated

information and at least 24 hours before a medication abortion is provided—must be the same

physician to prescribe the abortion-inducing medication after the 24 hours have elapsed.

       8.       I additionally understand that Wis. Stat. § 253.105(2)(b) requires the same

physician who conducted the patient’s prerequisite physical examination at least 24 hours before

a medication abortion to be physically present in the room when the abortion-inducing medication

is given to the patient. This also effectively bans medication abortion by telemedicine.

       9.      Moreover, I understand that the combination of the same-physician and physical-

presence laws effectively requires that a patient seeking a medication abortion make two trips to

one of four abortion providers in the state (or stay overnight), to have an in-person appointment

with the same physician, at least 24 hours apart. I understand that no similar same-physician

requirement exists for patients seeking a surgical abortion.

       10.     I submit this report based on my education, my clinical training, my experience as

a practicing physician over the past 25 years, my attendance at professional conferences, my own




                                                 3
       Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 4 of 61




medical research, and my regular review of other medical research in my field. The literature

considered in forming my opinions includes, but is not limited to, the sources cited in the footnotes

of this report and in my curriculum vitae. All opinions stated herein are to a reasonable degree of

professional certainty.

                             Abortion Is Common, Safe, and Effective

        11.     Abortion is one of the most common medical procedures in the United States.

Approximately one in four women in this country will have an abortion by age 45 years. 1

        12.     Women seek abortions for a variety of medical, familial, economic, and personal

reasons. Fifty-nine percent of women who seek abortions are mothers who have decided that they

cannot parent another child at this time, 2 and 66% plan to have children when they are older (and,

for example, financially able to provide necessities for them, and/or in a supportive relationship

with a partner so their children will have two parents). 3

        13.     Abortion is one of the safest procedures in contemporary medical practice. A recent

analysis of abortion care in the United States performed by the National Academies of Sciences,

Engineering, and Medicine (“NASEM” or “the National Academies”) concluded that abortion is

extremely safe, involving minimal risks. 4           Abortion complications are exceedingly rare:



1
 Rachel Jones & Jenna Jerman, Population Group Abortion Rates and Lifetime Incidence of Abortion:
United States, 2008–2014, 107 AM. J. PUB. HEALTH 1904, 1904 (2017).
2
 JENNA JERMAN, RACHEL K. JONES, & TSUYOSHI ONDA, GUTTMACHER INSTITUTE, CHARACTERISTICS
OF U.S. ABORTION PATIENTS IN 2014 AND CHANGES SINCE 2008 7 (2016),
https://www.guttmacher.org/sites/default/files/report_pdf/characteristics-us-abortion-patients-2014.pdf.
3
 Stanley K. Henshaw & Kathryn Kost, Abortion Patients in 1994-1995: Characteristics and
Contraceptive Use, 28 FAMILY PLANNING PERSPECTIVES 140, 142 (1996).
4
 NAT’L ACADS. OF SCIS., ENG’G, AND MED. (NASEM), THE SAFETY AND QUALITY OF ABORTION CARE
IN THE UNITED STATES 77 (2018) (“The clinical evidence makes clear that legal abortions in the United
States—whether by medication, aspiration, D&E, or induction—are safe and effective.”).



                                                    4
       Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 5 of 61




nationwide, less than one-quarter of 1% (0.23%) of all abortion patients (all procedures and

gestational ages) experience a complication that requires hospital admission, surgery, or blood

transfusion. 5

        14.      In contrast, carrying a pregnancy to term and delivering a baby is significantly

riskier than abortion.    The national risk of maternal mortality associated with live birth is

approximately 14 times higher than that of induced abortion. 6 Moreover, every pregnancy-related

complication is more common among women having births than among those having abortions.

As many as 10% of women who give birth are hospitalized for complications associated with

pregnancy aside from hospitalization for delivery. 7

        15.      Women of color, and Black women in particular, face heightened risks of maternal

mortality and pregnancy-related complications. 8

        16.      In the United States, abortion is generally performed by one of the following

methods: medication abortion, aspiration abortion, and dilation and evacuation (“D&E”). I

understand that only medication abortion and aspiration abortion are at issue in this case.

        17.      Medication abortion may be safely provided in an outpatient setting through 77

days (or 11 weeks, zero days) after the first day of the woman’s last menstrual period (LMP). It


5
 Ushma D. Upadhyay et al., Incidence of Emergency Department Visits and Complications After
Abortion, 125 OBSTETRICS & GYNECOLOGY 175, 175 (2015).
6
 Elizabeth G. Raymond & David A. Grimes, The Comparative Safety of Legal Induced Abortion and
Childbirth in the United States, 119 OBSTETRICS & GYNECOLOGY 215, 215 (2012).
7
 ANNE ELIXHAUSER & LAUREN M. WIER, AGENCY FOR HEALTHCARE RESEARCH & QUALITY,
COMPLICATING CONDITIONS OF PREGNANCY AND CHILDBIRTH, HCUP Statistical Brief #113 2 (2008),
http://www.hcup-us.ahrq.gov/reports/statbriefs/sb113.pdf; see also F. Carol Bruce et al., Maternal
Morbidity Rates in a Managed Care Population, 111 OBSTETRICS & GYNECOLOGY 1089 (2011).
8
 Emily E. Petersen et al., Vital Signs: Pregnancy-Related Deaths, United States, 2011–2015, and
Strategies for Prevention, 13 States, 2013-2017, 68 MMWR MORBIDITY & MORTAL WEEKLY REPORT
423, 423 (2019).



                                                 5
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 6 of 61




involves terminating a pregnancy through a combination of two medications: mifepristone and

misoprostol. Mifepristone works by blocking the hormone progesterone, which is necessary to

maintain pregnancy. Misoprostol then causes the cervix to open and the uterus to contract and

expel its contents, generally within hours, thereby completing the abortion. Medication abortion

requires no anesthesia or sedation; women are screened for eligibility and contraindications,

receive counseling, and are then provided with the medications.

           18.   The U.S. Food and Drug Administration (FDA) first approved mifepristone for sale

in the United States in 2000. At that time, evidence showed that a particular regimen of

mifepristone and misoprostol was safe and effective through 63 days LMP. 9

           19.   Subsequent research showed that other regimens of mifepristone and misoprostol

were safer and more effective, and could be used through 70 days LMP. In 2016, the FDA

approved an updated label for Mifeprex (the brand name for mifepristone) based on this

evidence. 10 It sets forth the following evidence-based regimen for medication abortion: On day

one, the patient takes 200 mg of mifepristone orally; 24–48 hours later, the patient takes 800 mcg

of misoprostol buccally (in the cheek pouch); 7–14 days later, the patient follows up with a health

care provider to confirm that the pregnancy has been terminated. 11 The Mifeprex label has not

been further updated (which is not unusual), but further research now shows that this regimen of

mifepristone and misoprostol is safe and effective through 77 days LMP. 12



9
 Eric A. Schaff, Vaginal Misoprostol Administered 1, 2, or 3 Days After Mifepristone for Early Medical
Abortion: A Randomized Trial, 284 JAMA 1948, 1948 (2000).
10
  FDA, MIFEPREX: HIGHLIGHTS OF PRESCRIBING INFORMATION (2016),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/020687s020lbl.pdf.
11
     Id.
12
  The aforementioned research is yet unpublished. See also Nathalie Kapp et al., Medical Abortion in the
Late First Trimester: A Systematic Review, 99 CONTRACEPTION 77, 77–86 (2019) (review of articles


                                                   6
       Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 7 of 61




       20.        Aspiration abortion, also referred to as suction curettage, entails the use of suction

to empty the contents of the uterus. A hollow curette is inserted into the uterus. At the other end

of the curette, a hand-held syringe or an electric device is applied to create suction and empty the

uterus. The procedure time is typically less than ten minutes. This method can be used up to 14–

16 weeks LMP, depending on the training of the provider.

       21.        Although aspiration abortion is commonly referred to as a form of surgical abortion,

it does not entail making any incision in the patient’s body. Generally, oral medications or a local

anesthetic are used for pain management in connection with aspiration abortion, but in some cases,

moderate or deep sedation, or rarely general anesthesia, may be used.

       22.        Aspiration is also used in cases of early pregnancy loss (i.e., miscarriage) and

incomplete medication abortion. Medications may also be used to evacuate the uterus in case of

early pregnancy loss, and the most effective regimen involves the use of mifepristone followed by

misoprostol. 13

                           Safety and Effectiveness of Medication Abortion

       23.        Medication abortion is one of the safest treatments in contemporary medical

practice. It does not require anesthesia or sedation. Major complications following medication

abortion are very rare, and, as stated above, far rarer than those associated with pregnancy and

childbirth.

       24.        Complications that may follow a medication abortion occur only after the patient

has left the health center. Although complications following medication abortion are rare, the most




examining the success of medication abortion from greater than 63 days through 84 days LMP).
13
  Courtney A. Schreiber et al., Mifepristone Pretreatment for the Medical Management of Early
Pregnancy Loss, 378 NEW ENGLAND J. OF MED. 2161, 2161 (2018).



                                                    7
          Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 8 of 61




common are incomplete abortion and continuing pregnancy. Almost all complications associated

with medication abortion can be handled in an outpatient setting on a non-emergency basis. In

addition, incomplete abortion and continuing pregnancy are known outcomes of medication

abortion, about which patients are counseled before choosing the treatment. Patients make an

informed decision when choosing medication abortion, understanding that it is more likely they

will have an incomplete abortion or ongoing pregnancy compared to choosing to have an aspiration

abortion.

           25.     The FDA-approved Mifeprex label, which aggregates data from seven United

States clinical trials totaling over 16,000 medication abortion patients—including a study I

published in 2011—shows that 97.4% of medication abortion cases were successful using the

current evidence-based regimen I describe above. Only 2.6% of patients had any surgical

intervention, and as described below, that intervention was typically a non-urgent aspiration

procedure similar to a surgical abortion or miscarriage management. The reasons for such

intervention included ongoing pregnancy, medical necessity, persistent or heavy bleeding,

incomplete expulsion, or patient request. 14

           26.     Similarly, my research shows that medication abortion will fail or be incomplete in

approximately 2.0% of cases. 15 The risks of failed or incomplete abortion increase with gestational

age. Of the small percentage of women having any complication from medication abortion, by far

the most common is an incomplete abortion, which happens if some tissue is retained in the uterus,

which can cause continued bleeding or spotting. Like other complications of medication abortion,



14
     FDA, supra note 10, at 13 tbl. 3.
15
  Daniel Grossman et al., Effectiveness and Acceptability of Medical Abortion Provided Through
Telemedicine, 118 OBSTETRICS & GYNECOLOGY 296, 299 (2011).



                                                    8
          Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 9 of 61




this occurs after the patient has left the abortion facility, as any bleeding or spotting generally will

not start until after the second medication, misoprostol, is taken 24–48 hours later at a location of

the patient’s choosing (usually, their home). If the abortion is incomplete, the patient has the option

to take a second dose of misoprostol in order to complete it, to have an aspiration procedure similar

to surgical abortion or miscarriage management, or, in some cases, to wait for the tissue to pass.

           27.     An even smaller proportion of patients will have a continuing pregnancy. If the

patient has a continuing pregnancy, they have the option to take a second dose of misoprostol

(sometimes combined with a repeat dose of mifepristone) to complete the abortion, or to have an

aspiration procedure.

           28.     Serious complications requiring urgent care are even rarer. My 2017 study, which

was published after the FDA approved the updated label for Mifeprex, found that among over

19,000 medication abortion patients (in-person or via telemedicine), only 0.26% experienced

clinically significant adverse events—defined as treatment given in an emergency department,

hospital admission, surgery, blood transfusion, or death (although there were zero reported deaths

or cases requiring surgery). 16 This finding is in accord with other clinical studies. One large study

found that the risk of major complications from medication abortions—defined as serious

unexpected adverse events requiring hospital admission, surgery, or blood transfusion—was

0.31%. 17 That study also found that only 0.87% of patients undergoing abortion presented at an

emergency department within six weeks of the procedure with an abortion-related complaint and




16
 Daniel Grossman & Kate Grindlay, Safety of Medical Abortion Provided Through Telemedicine
Compared With In Person, 130 OBSTETRICS & GYNECOLOGY 778, 780 (2017).
17
     Upadhyay et al., supra note 5, at 178 tbl. 3.



                                                     9
         Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 10 of 61




received a related diagnosis or treatment. 18 Another large-scale study showed that only 0.16% of

medication abortion patients experienced a significant complication (defined as hospital

admission, blood transfusion, emergency department treatment, intravenous antibiotics

administration, infection, or death), and only 0.06% experienced complications resulting in

hospital admission. 19

                             Safety and Effectiveness of Aspiration Abortion

           29.     Aspiration abortions rarely result in complications. In a retrospective analysis of

California fee-for-service Medicaid claims data, the incidence of abortion-related complications

following aspiration abortion, including both major and minor events, was 1.3%.                 These

complications included hemorrhage, infection, surgical trauma such as uterine perforation,

anesthesia complications, incomplete abortion, and continuing pregnancy (which is not actually a

complication but rather a treatment failure).

           30.     Only 57 of almost 35,000 women (0.16%) were found to have experienced a major

complication such as hospital admission, surgery, or blood transfusion following an aspiration

abortion, and there were no patient deaths. 20

           31.     Aspiration abortion is highly effective with a very low risk of incomplete abortion

or continuing pregnancy. In a study of almost 17,000 patients undergoing aspiration abortion up

through nine weeks LMP, 99.8% had a complete abortion after the initial procedure. 21



18
     Id. at 175.
19
  Kelly Cleland et al., Significant Adverse Events and Outcomes After Medical Abortion,
121 OBSTETRICS & GYNECOLOGY 166, 169 tbl. 2 (2013).
20
     Upadhyay et al., supra note 5, at 175.
21
  Luu Doan Ireland et al.., Medical Compared with Surgical Abortion for Effective Pregnancy
Termination in the First Trimester, 126 OBSTETRICS & GYNECOLOGY 22, 22 (2015).



                                                   10
         Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 11 of 61




                                Wisconsin’s Physician-Only Restriction

          32.      In my opinion, Wisconsin’s laws prohibiting clinicians who are not physicians from

providing abortions offer no health or safety benefits to abortion patients. Rather, these laws harm

people seeking abortion care by limiting its availability.

          33.      “Advanced practice nurses” (APNs) are a category of registered nurses who meet

advanced education, training, examination, and licensing requirements, and include certified nurse

practitioners and certified nurse-midwives. Along with other non-physician medical professionals

with advanced experience and training, e.g., physician assistants, they are also referred to as

“advanced practice clinicians” (APCs). In many states, APCs and APNs have authority to

prescribe medications and provide a wide range of services. It is my understanding that in

Wisconsin, APNs may prescribe medications independent of physicians if the APNs fulfill

additional training and examination requirements, and work in a documented “collaborative

relationship” with a physician (or dentist) (referred to hereinafter as “advance practice nurse

prescribers” or “APNPs”). 22

          34.      APCs currently provide abortion care in many states. According to the Guttmacher

Institute, as of November 1, 2019, in 16 states APCs may legally provide medication abortion. 23

In six of these states, including California where I practice, APCs may also provide first-trimester

aspiration abortion. 24 In addition, Illinois (included in the 16 aforementioned states in which APCs

may legally provide medication abortion) and Maine (not included in those 16 aforementioned



22
     Wis. Stat. § 441.16; Wis. Admin. Code N. §§ 8.02(2), 8.03, 8.06(1), 8.10(7).
23
  GUTTMACHER INSTITUTE, STATE POLICY UPDATES: MEDICATION ABORTION (2019),
https://www.guttmacher.org/state-policy/explore/medication-abortion (last visited December 1, 2019).
24
     NASEM, supra note 4, at 117.



                                                      11
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 12 of 61




states) just recently amended their laws to eliminate blanket bans on APCs providing abortion

care. 25

            35.   Research shows that APCs can safely and effectively provide both medication and

aspiration abortion. 26 This research demonstrates that the effectiveness of abortion provided by

APCs is similar to provision by physicians, and there is no evidence that complications are higher.

For example, in a prospective observational study performed in California, outcomes were

compared between 5,812 first-trimester aspiration abortions performed by physicians and 5,675

procedures performed by APCs. 27 Abortion complications were found to be clinically equivalent

in the two groups. 28 Likewise, studies have found that APCs provide medication abortions as

safely and effectively as physicians. 29 One 2014 study on the safety and efficacy of medication

abortion found “the superior efficacy of nurse-midwife provision of early medical [termination of

pregnancy] in healthy women, when compared with standard doctor provision.” 30


25
     775 Ill. Comp. Stat. Ann. 55/1-25(a) (2019); 22 M.R.S.A. § 1596(1)(c) (2019).
26
  S. Barnard et al., Doctors or Mid-Level Providers for Abortion, 7 COCHRANE DATABASE OF
SYSTEMATIC REVIEWS, Art. No. CD011242, 1 (2015); see also Eva Patil et al., Aspiration Abortion with
Immediate Intrauterine Device Insertion: Comparing Outcomes of Advanced Practice Clinicians and
Physicians, 61 J. OF MIDWIFERY & WOMEN’S HEALTH 325, 325 (2016); Shireen J. Jejeebhoy et al., Can
Nurses Perform Manual Vacuum Aspiration (MVA) as Safely and Effectively as Physicians? Evidence
from India, 84 CONTRACEPTION 615, 620 (2011).
27
  Tracy A. Weitz et al., Safety of Aspiration Abortion Performed by Nurse Practitioners, Certified Nurse
Midwives, and Physician Assistants Under a California Legal Waiver, 103 AM. J. OF PUB. HEALTH 454,
454 (2013); see also NASEM, supra note 4, at 103–05, 118–19.
28
     Id.
29
  See Shireen J. Jejeebhoy et al., Feasibility of Expanding the Medication Abortion Provider Base in
India to Include Ayurvedic Physicians and Nurses, 38 INT’L PERSPECTIVES ON SEXUAL & REPROD.
HEALTH 133, 139 (2012); Claudia Diaz Olavarrieta et al., Nurse Versus Physician-Provision of Early
Medical Abortion in Mexico: A Randomized Controlled Non-Inferiority Trial, 93 BULLETIN OF THE
WORLD HEALTH ORG. 249, 249 (2015); I.K. Warriner et al., Can Midlevel Health-Care Providers
Administer Early Medical Abortion As Safely and Effectively As Doctors?, 377 LANCET 1155, 1159–60
(2011).
30
     Helena Kopp Kallner et al., The Efficacy, Safety and Acceptability of Medical Termination of


                                                     12
         Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 13 of 61




          36.     Several professional organizations, including ACOG, 31 the American Public Health

Association, 32 and the World Health Organization, 33 endorse APC provision of abortion care.

After reviewing the relevant published literature, the National Academies concluded that “APCs

can provide medication and aspiration abortions safely and effectively.” 34

          37.     When the FDA updated the labeling for Mifeprex (mifepristone 200 mg), it

removed language specifying that the prescriber needed to be a physician; as such, any qualified

clinician may provide medication abortion. 35

          38.     APCs and APNs typically provide comparable or more complex medical

interventions than medication or aspiration abortion.

                     a. For example, APNs perform endometrial biopsies and colposcopies,

                           perform cryotherapy of the cervix to treat cervical dysplasia, and insert

                           paracervical blocks. Each of these procedures is at least comparable to

                           aspiration abortion in its technical requirements or risk of complications,




Pregnancy Provided By Standard Care by Doctors or By Nurse-Midwives: A Randomized Controlled
Equivalence Trial, 122 BRIT. J. OBSTETRICS & GYNECOLOGY 510, 515 (2014).
31
  Am. Coll. of Obstetricians & Gynecologists (ACOG), Increasing Access to Abortion, Committee
Opinion No. 613, 124 OBSTETRICS & GYNECOLOGY 1060 (2014; reaff’d 2019), https://www.acog.org/-
/media/Committee-Opinions/Committee-on-Health-Care-for-Underserved-Women/co613.pdf.
32
  AM. PUB. HEALTH ASS’N (APHA), PROVISION OF ABORTION CARE BY ADVANCED NURSES AND
PHYSICIANS ASSISTANTS, APHA Policy No. 20112 (2011), https://www.apha.org/policies-and-
advocacy/public-health-policy-statements/policy-database/2014/07/28/16/00/provision-of-abortion-care-
by-advanced-practice-nurses-and-physician-assistants.
33
  WORLD HEALTH ORG., HEALTH WORKER ROLES IN PROVIDING SAFE ABORTION CARE AND POST-
ABORTION CONTRACEPTION 6–10 (2015),
https://www.who.int/reproductivehealth/publications/unsafe_abortion/abortion-task-shifting/en/.
34
     NASEM, supra note 4, at 118–119.
35
     FDA, supra note 10.



                                                   13
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 14 of 61




             and more complex than medication abortion in its technical requirements

             and risk of complications. Endometrial biopsy is similar to an aspiration

             procedure. Colposcopy requires skills of identifying signs of cervical

             dysplasia, performing biopsies, and managing bleeding with use of

             hemostatic agents. Insertion of a paracervical block, which is a component

             of an aspiration procedure, involves risk of lidocaine toxicity.

          b. If a patient has retained tissue in their uterus following a miscarriage or

             abortion, APNs may perform aspirations to evacuate the uterus to reduce

             risk of infection and other complications—a procedure identical to an

             aspiration abortion (and more complex than medication abortion), and when

             conducted following a miscarriage, one that can involve greater risk of

             complications and bleeding than an aspiration abortion. APNs may assist

             in placement of an intrauterine balloon (Foley balloon or Bakri balloon) for

             management of postpartum hemorrhage; this is of equivalent complexity

             and risk as an aspiration abortion.

          c. Certified nurse-midwife APNs manage labor and delivery, including

             induction of labor, delivery of a child and placenta, performance of

             episiotomies,   repair   of   obstetrical   lacerations   and      episiotomies,

             performance of circumcisions, and assistance with Caesarean deliveries—

             all substantially riskier than, and many of which more technically complex

             than, both medication and aspiration abortion.

          d. APNs administer sedation, including moderate IV sedation, in connection

             with aspiration abortions. Administration of sedation is indeed the riskiest




                                      14
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 15 of 61




              part of the aspiration abortion procedure and is riskier than medication

              abortion. Nurse anesthetist APNs provide general anesthesia, which is

              riskier than both medication and aspiration abortion.

          e. APNs also perform insertions and removals of intrauterine devices

              (“IUDs”) and contraceptive implants. Insertions and removals of IUDs

              involve risk of uterine perforation, which is not present in the context of

              medication abortion. Insertions and removals of IUDs and contraceptive

              implants both require a higher level of skill than prescription of medication

              abortion. In particular, many removals of IUDs without a visible string

              (which may require use of paracervical block, mechanical cervical dilation,

              ultrasound guidance, and/or use of instruments in the uterus, such as

              alligator forceps, IUD thread retriever, or IUD hook)—which are performed

              by APNs—are more complex than medication abortion and as complex as

              aspiration abortion. Further, certain difficult removal of contraceptive

              implants, which are performed by APNs, are more complex than medication

              abortion and as complex as aspiration abortion, as they require local

              anesthesia, knowledge of anatomy, and careful dissection, and carry a risk

              of nerve or vascular injury.

          f. I understand that Wisconsin law permits APNs to provide these medical

              interventions discussed in the sub-paragraphs above. I further understand

              that APNs at Planned Parenthood of Wisconsin perform many of these

              procedures.

 39.   Additionally, APNPs regularly prescribe medications for procedures that carry an




                                       15
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 16 of 61




equivalent or higher level of risk than does medication abortion.

                  a. For example, APNPs prescribe misoprostol in connection with management

                      of postpartum hemorrhage, miscarriage management, management of

                      incomplete abortion, difficult IUD insertion, and difficult IUD removal.

                      Certified nurse-midwife APNPs may prescribe misoprostol in connection

                      with induction of labor. Prescription of misoprostol in connection with

                      management of incomplete abortion, management of postpartum

                      hemorrhage, and miscarriage management involves a higher level of risk of

                      bleeding than does prescription of medication abortion. Induction of labor

                      is substantially riskier than both medication and aspiration abortion. And,

                      as explained above, IUD insertions involve risk of uterine perforation which

                      is not present in the context of medication abortion, and require greater skill

                      than prescription of medication abortion. Difficult IUD removals, i.e.,

                      removals without a visible string, can be as complex as aspiration abortion.

                  b. APNPs with the necessary U.S. Drug Enforcement Administration license

                      to prescribe controlled substances may prescribe narcotics in connection

                      with, inter alia, medication abortions, miscarriage management, and labor

                      and delivery (certified nurse-midwife APNs).         Some prescribe and/or

                      administer sedation in connection with miscarriage management or

                      aspiration abortions. Again, miscarriage management involves a higher

                      level of risk of bleeding than does prescription of medication abortion.

                      Inducing labor and delivering babies are substantially riskier than both

                      medication and aspiration abortion. Aspiration abortion is more technically




                                                16
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 17 of 61




                       complex than prescription of medication abortion, and administration of

                       sedation is riskier and more technically complex than medication abortion.

                   c. I understand that Wisconsin law permits APNPs to prescribe these

                       medications discussed in the sub-paragraphs above, including in connection

                       with these procedures discussed in the sub-paragraphs above. I further

                       understand that APNPs at Planned Parenthood of Wisconsin prescribe

                       certain of these medications in connection with these procedures.

       40.     For all of the above reasons, I believe that the physician-only requirement

unnecessarily limits the provision of abortion by willing and capable providers.

                            Wisconsin’s Same-Physician Restriction

       41.     In my expert opinion, Wisconsin’s laws that require that the same physician who

conducts the patient’s prerequisite physical examination at least 24 hours before a medication

abortion be the same physician who ultimately prescribes the abortion-inducing medication (at a

second appointment) do not provide any health or safety benefits to patients. Rather, and

particularly in combination with the related restriction that requires that the physician then be

physically present when the abortion-inducing drug is given to the patient, these laws harm patients

by limiting availability of, and thus access to, medication abortions.

       42.     I am unaware of any other context in which the medical professional who conducts

an initial examination of a patient is legally or ethically required to be the one who ultimately

prescribes a treatment or performs a subsequent procedure, even for medical care far riskier than

abortion.

       43.      Rather, it is standard and ethical medical practice for a team of medical

professionals to treat the same patient over a period of time. Each team member has a responsibility




                                                 17
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 18 of 61




to mark in the patient’s chart any information that the rest of the medical team should know to

carry out the treatment plan. To deny a patient needed medical care, simply because the specific

health care provider who initiated the treatment plan is unavailable, contravenes both accepted

practice and medical ethics.

            44.   As an ob-gyn, I find this restriction particularly absurd. Obstetricians regularly

work in shifts, even to deliver babies, which is significantly riskier than the provision of medication

abortion. During labor and delivery, it is common for one obstetrician to begin overseeing a

woman’s active labor in the hospital, only for a second obstetrician to take over and deliver the

child, if and when the first provider’s shift ends. To refuse to take over for the first provider would

be unethical and medically unsound.

            45.   The ACOG Committee on Health Care for Underserved Women has issued a

formal statement that laws requiring the same medical professional perform both in-person

counseling and the later abortion are “medically unnecessary.” 36 ACOG “opposes such

requirements because they improperly regulate medical care and do not improve patient safety or

quality of care.” 37

            46.   In my clinical experience, oftentimes a patient seeking abortion services will

interact with more than one medical professional. For example, one medical professional may

administer a pregnancy test and provide counseling, while another may give the patient the actual

medication, and yet another may conduct the follow-up appointment a week later to ensure the

abortion is complete. The medical professional who ultimately prescribes a medication abortion


36
  ACOG, COMMITTEE OPINION NUMBER 613 at 3 (2014; reaff’d 2017),
https://journals.lww.com/greenjournal/fulltext/2014/11000/Committee_Opinion_No__613___Increasing_
Access_to.34.aspx.
37
     Id.



                                                  18
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 19 of 61




is routinely different from the medical professional who conducted the initial examination of the

patient, with no adverse effect on the patient.

        47.     Additionally, in my clinical experience, it would be ludicrous to force patients to

reschedule because the same medical professional who conducted their first examination fell ill or

otherwise became unavailable to conduct the second appointment.            Moreover, it would be

unethical to force that patient to delay their treatment—which may mean being ineligible for

medication abortion altogether if the patient will be past the gestational age limit—simply because

of this restriction.

        48.      As stated above, these laws (and particularly in combination with the related

Physical Presence Restriction, which requires that the prescribing professional then be physically

present in the room when an abortion-inducing drug is given to the patient) only further limit the

availability of abortion services, by requiring that patients obtain the second appointment with the

exact same provider who examined them at the earlier appointment, and do not enhance the safety

or effectiveness of medication abortion.

                  Wisconsin’s Physical Presence Restriction and Telemedicine

        49.     I am familiar with Wisconsin’s law requiring the prescribing medical professional

be physically present in the room when an “abortion-inducing drug” is given to a patient, which

serves no medical purpose and operates as a de facto ban on using telemedicine in the provision

of medication abortion. In my opinion, this law offers no health or safety benefits to abortion

patients but instead harms people seeking abortion care by limiting its availability.

        50.     I am unaware of any other context in which the medical professional who prescribes

a medication is required to be physically present when the medication is given or dispensed to the

patient, even for medical treatment far riskier than medication abortion, and medication far riskier




                                                  19
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 20 of 61




than mifepristone.

       51.     The lack of a medical justification for the Physical Presence Restriction is evident

in light of the way that medication abortion works. As previously explained, medication abortion

is a two-step process: First, the patient takes a dose of mifepristone to block the progesterone

hormone, which is necessary to maintain pregnancy. The first dose of mifepristone does not pose

risk of immediate, severe adverse reaction. Then, 24–48 hours later, the patient takes a dose of

misoprostol, which causes the cervix to open and expel the contents of the uterus. The patient may

take the dose of misoprostol at a location of their preference, typically their home.           Any

complications (themselves rare) would only start after the patient has left the abortion facility and

usually after they have taken the dose of misoprostol, at home, 24–48 hours after mifpristone.

       52.     I understand that Wisconsin law does not require the physical presence of the

prescribing professional when any other medication is given or dispensed to a patient, even

medications that do pose a risk of serious side effects, such as chemotherapy drugs.

       53.     Indeed, I cannot conceive of a medical reason why the prescribing physician, who

has consulted with the patient and prescribed mifepristone and misoprostol, would need to be

physically present in the room when the drugs are given or dispensed to the patient. This

requirement does not enhance the safety or effectiveness of the treatment. Instead, the Physical

Presence Restriction (and in particular, in combination with Wisconsin’s Same-Physician

Restriction) harms patients by limiting the availability of medication abortion.

       54.     Specifically, in my expert opinion, the Physical Presence Restriction          harms

patients by operating as a de facto ban on the provision of medication abortion via telemedicine,

without medical justification.

       55.     Telemedicine is the delivery of health care services at a distance through




                                                 20
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 21 of 61




information and communication technology. 38 Telemedicine has been used to expand the reach of

medical professionals in many disciplines around the country and found to be safe and effective.39

Telemedicine for abortion services has the potential to provide abortion services earlier in

pregnancy and closer to a woman’s home and to help overcome barriers to abortion access in the

United States.

            56.    Telemedicine for medication abortion is as safe and as effective as in-person

treatment. 40 The complication rate for medication abortion is exceedingly low (less than 0.5%),

whether it is provided in-person or by telemedicine. 41 In our 2011 Iowa study, we investigated the

effectiveness and acceptability of telemedicine for medication abortion compared to in-person

medication abortion, and we found that the success rates were very similar: 98.7% for telemedicine

patients and 96.9% for in-person patients. 42 No patient in this study required hospitalization. 43 In

fact, the overall rate of adverse events in the study was less than 0.3%. 44 Importantly, we found

that telemedicine and in-person patients had no significant difference in the occurrence of adverse

events. 45



38
  Daniel Grossman et al., Changes in Service Delivery Patterns After Introduction of Telemedicine
Provision of Medical Abortion in Iowa, 103 AM. J. OF PUB. HEALTH 73, 73 (2013).
39
  Grossman et al. (2011), supra note 15, at 300; see also Victoria A. Wade, A Systematic Review of
Economic Analyses of Telehealth Services Using Real Time Video Communication, 10 BMC HEALTH
SERVS. RESEARCH 233 (2010).
40
     Grossman et al. (2011), supra note 15, at 300; see also Wade, supra note 39, at 233.
41
     Grossman et al. (2011), supra note 15, at 300; see also Wade, supra note 39, at 233.
42
     Grossman et al. (2011), supra note 15, at 299.
43
     Id.
44
     Id.
45
     Id.



                                                      21
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 22 of 61




            57.    In our 2017 Iowa study, we compared the safety of medication abortion between

patients receiving services by telemedicine and those having an in-person visit at Planned

Parenthood of the Heartland clinics in Iowa from July 1, 2008, to June 30, 2015. 46 In this 7-year

study, 8,765 medication abortions were performed with telemedicine, and 10,405 received an in-

person appointment. 47 We found that medication abortion patients rarely experienced clinically

significant adverse events (only 0.26% of the 19,170 patients). 48 These adverse outcomes were

uncommon with telemedicine (0.18% of telemedicine patients), and there were zero reported

deaths or cases requiring surgery among any of the medication abortion patients. 49 Indeed, there

was no significant difference in the prevalence of adverse events between telemedicine and in-

person patients. 50

            58.    As the National Academies concluded, there is no medical need for medication

abortion to be administered in the physical presence of a health care provider. 51 Screening women

for contraindications and eligibility, providing counseling, and dispensing medication can be done

with equal safety regardless of whether the provider is physically present in the room with the

patient. Additionally, in the rare occasions when complications do arise, it would not matter

whether the patient obtained a medication abortion in-person or through telemedicine. This is so

because any complications that do arise after medication abortion occur after the patient has left



46
     Grossman & Grindlay (2017), supra note 16, at 778.
47
     Id.
48
     Id. at 780.
49
     Id.
50
     Id.
51
     NASEM, supra note 4, at 79.



                                                    22
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 23 of 61




the clinic.

            59.    Additionally, the reported risks of medication abortion are low and similar in

magnitude to the adverse effects of common prescriptions and over-the-counter medications. 52 As

the National Academies found, when taken together with the Iowa study’s findings, it appears that

providing medication abortion in specific facilities or with an in-person visit with the clinician is

not necessary to ensure safety, as the risks are essentially the same as common pharmaceuticals

routinely dispensed in pharmacies and taken at home. 53 A recent report issued by the FDA

confirms the very low risk of death associated with medication abortion—a risk that is lower than

the risks reported for penicillin, Tylenol, or Viagra. 54

            60.    Telemedicine for medication abortion has been used in Iowa since June 2008, 55 in

Alaska since 2011, 56 Maine since 2016, 57 until recently by one clinic in Illinois since 2016,58 and

most recently in Washington, Hawaii, New York, and Oregon through the Gynuity TelAbortion


52
     Id. at 58.
53
     Id.
54
  ADVANCING NEW STANDARDS IN REPRODUCTIVE HEALTH (ANSIRH), ISSUE BRIEF: ANALYSIS OF
MEDICATION ABORTION RISK AND THE FDA REPORT “MIFEPRISTONE U.S. POST-MARKETING ADVERSE
EVENTS SUMMARY THROUGH 12/31/2018” 2 (2019),
https://www.ansirh.org/sites/default/files/publications/files/mifepristone_safety_4-23-2019.pdf.
55
     Grossman et al. (2013), supra note 38, at 73–78.
56
  Kate Grindlay & Daniel Grossman, Telemedicine Provision of Medical Abortion in Alaska: Through
the Provider’s Lens, 23 J. OF TELEMED. & TELECARE 680, 680 (2016).
57
  Sarah Boden, Maine Follows Iowa's Lead on Telemed Abortion, IOWA PUB. RADIO (Feb. 29, 2016),
http://www.iowapublicradio.org/post/maine-follows-iowas-lead-telemed-abortion#stream/0.
58
  Angie Leventis Lourgos, Illinois Clinic Provides Abortions Via Telemedicine, Which Provides Wider
Access But Is Prohibited in 19 States, CHI. TRIB. (Jan. 19, 2018),
http://www.chicagotribune.com/lifestyles/health/ct-met-telemedicine-abortion-illinois-20171220-
story.html; Julie Spitzer, How One Illinois Clinic Provides Abortions via Telemedicine, BECKER'S HOSP.
REV. (Jan. 19, 2018), https://www.beckershospitalreview.com/telehealth/how-one-illinois-clinic-
provides-abortions-via-telemedicine.html.



                                                        23
         Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 24 of 61




Study. 59 Telemedicine is also being used in Utah to provide state-mandated, pre-abortion informed

consent. 60 Providers have found it easy to integrate the new technology for telemedicine into their

clinic operations, as it requires the same processes and clinic flow as an in-person visit. 61 Providers

using telemedicine report that their interactions with the patients are essentially the same as an in-

person visit. 62 Medication abortion through telemedicine is safe and effective, and acceptability is

high among women who choose this model for treatment. 63 In fact, telemedicine patients are more

likely than face-to-face patients to recommend medication abortion to a friend. 64

           61.     In a 2019 systematic review of evidence regarding telemedicine used for

medication abortion, the authors found that the provision of medication abortion via telemedicine

is safe, effective, and well-liked by both patients and providers. 65 The review found that clinical

outcomes, including the rates of successful abortion, hospitalization, and blood transfusions were

similar to those reported for the provision of medication abortion in person. 66 Another analysis of

data from Alaska, Idaho, Nevada, and Washington that included 445 telemedicine patients and


59
  Elizabeth Raymond et al., TelAbortion: Evaluation of a Direct to Patient Telemedicine Abortion
Service in the United States, 100 CONTRACEPTION 173, 174 (2019).
60
  See Sara Daniel et al., Characteristics of Patients Using Telemedicine Compared with In-Person Visits
for State-Mandated Informed Consent Before Abortion in Utah, 99 CONTRACEPTION 316 (2019).
61
     Grindlay & Grossman (2016), supra note 56, at 682.
62
     Id. at 683.
63
  Grossman et al. (2011), supra note 15, at 300; see also Kate Grindlay et al., Women’s and Providers
Experiences with Medical Abortion Provided Through Telemedicine: A Qualitative Study, 23 WOMEN’S
HEALTH ISSUES 117 (2013).
64
     Grossman et al. (2011), supra note 15, at 300.
65
  Daniel Grossman, Telemedicine for Medical Abortion—Time to Move Towards Broad
Implementation, 126 BJOG: INT’L J. OBSTETRICS & GYNECOLOGY 1103, 1103 (May 10, 2019).
66
  Margit Endler et al., Telemedicine for Medical Abortion: A Systematic Review, 126 BJOG: INT’L
JOURNAL OF OBSTETRICS & GYNECOLOGY 1094, 1098 (2019).



                                                      24
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 25 of 61




4,011 patients receiving medication abortion with an in-person visit confirmed previous findings

documenting the safety and effectiveness of telemedicine provision of medication abortion. 67

            62.   Telemedicine furthers public health because it improves access to early medication

abortion in underserved areas. The number of abortion providers has declined over the last three

decades in the United States, resulting in greater distances and higher costs for some patients to

obtain treatment. 68 I understand that in Wisconsin, there are only four abortion clinics, located in

three of Wisconsin’s 72 counties.

            63.   Telemedicine improves access for disproportionately-affected poor women and

those living in rural and underserved areas who are not readily able to travel. 69 In 2017, in the

United States, 89% of counties lacked an abortion provider and 38% of women of reproductive

age lived in those counties and would have to travel to receive abortion care. 70 In Wisconsin, 97%

of counties have no abortion provider, and 70% of women live in one of those counties. 71

            64.   Women in rural areas are disproportionately impacted. In fact, ACOG has

expressed ongoing concern over the lack of medical services available to women in rural

communities, and has asked ob-gyns to “[f]oster and participate in efforts to utilize effective

telemedicine technologies . . . to expand and improve services for rural women.” 72 According to


67
 Julia Kohn et al., Medication Abortion Provided ThroughTelemedicine in Four U.S. States, 134
OBSTETRICS & GYNECOLOGY 343 (2019).
68
     Grindlay, supra note 63, at 117–22.
69
     Id.
70
  RACHEL K. JONES ET AL., GUTTMACHER INSTITUTE, ABORTION INCIDENCE AND SERVICE
AVAILABILITY IN THE UNITED STATES (2017), https://www.guttmacher.org/report/abortion-incidence-
service-availability-us-2017.
71
  GUTTMACHER INSTITUTE, STATE FACTS ABOUT ABORTION: WISCONSIN (2019),
https://www.guttmacher.org/fact-sheet/state-facts-about-abortion-wisconsin.
72
     ACOG, Health Disparities in Rural Women, Committee Opinion No. 586, 123 OBSTETRICS &


                                                  25
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 26 of 61




the 2010 census, 29.8% of Wisconsin’s population is rural. 73

            65.    Telemedicine facilitates a patient-centered approach to care, enabling women to be

seen sooner, with greater choice in abortion procedure type, and to be closer to their home. 74 For

example, as a result of the institution of telemedicine in Alaska, providers were able to schedule

additional appointments that better met patients’ needs and in turn allowed patients to be seen at

earlier gestational ages. 75 Telemedicine also expands access to abortion services by allowing

clinics to provide more appointments with shorter wait times.76 In contrast, before telemedicine,

clinics in areas without or with few abortion providers had to transport providers to the clinic. In

Alaska, the need to transport providers limited the clinic’s ability to offer abortion services to only

once or twice a month. 77 This limitation increased the wait time for patients to receive an abortion

procedure, at times pushing them beyond the gestational limit for medication abortions. 78

            66.    Between October 2009 and February 2010, we conducted a study in Iowa, in which

we performed in-depth interviews with women receiving telemedicine and clinic staff involved in

providing medication abortion through telemedicine. 79 The study showed that women opted for




GYNECOLOGY 384 (2014; reaff’d 2018), https://www.acog.org/-/media/Committee-Opinions/Committee-
on-Health-Care-for-Underserved-Women/co586.pdf.
73
  U.S. CENSUS BUREAU, WISCONSIN: 2010 POPULATION AND HOUSING UNIT COUNTS (2012),
https://www.census.gov/prod/cen2010/cph-2-51.pdf.
74
     Grossman et al. (2011), supra note 15, at 300.
75
     Grindlay & Grossman (2016), supra note 56, at 681–82.
76
     Id.; see also Grindlay, supra note 63, at 117–122.
77
     Grindlay & Grossman (2016), supra note 56, at 681.
78
     Id.
79
     Grindlay, supra note 63, at 118.



                                                      26
           Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 27 of 61




the telemedicine visit because of the close proximity, the reduced amount of time they had to take

off from work or school, the lower costs associated with travel, and because they did not have to

explain the reason for traveling to a more distant location. 80

            67.       In the same study, clinic staff cited numerous benefits to introducing telemedicine

in their practice: ability by providers to see more patients; greater efficiency of resources, with

women and providers no longer having to travel long distances; and fewer delays related to travel

in severe weather. 81 The greatest perceived impact in the study was the enhanced access for their

patients. 82

            68.       We conducted another study in Iowa that assessed the effect of a telemedicine

model providing medication abortion on service provided in Iowa clinics. 83 In Iowa, abortion

access for women in more remote parts of the state increased with telemedicine. 84 Women living

farther than 50 miles from the nearest clinic offering surgical abortion were more likely to obtain

an abortion after the introduction of telemedicine in Iowa. 85 Telemedicine improved women’s

access to abortion care by expanding the number of clinics able to provide medication abortion

and benefited patients by reducing travel distance. 86

            69.       The same study suggests that women had a 46% greater likelihood of having an



80
     Id. at 118–19.
81
     Id. at 120.
82
     Id. at 120–21.
83
     Grossman et al. (2013), supra note 38.
84
     Id. at 75.
85
     Id.
86
     Id. at 76.



                                                      27
          Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 28 of 61




abortion at or before 13 weeks of gestation when obtaining abortion services after the introduction

of telemedicine. 87 Because patients often do not become aware that they are pregnant until about

five weeks LMP or later, many patients struggle to access care within the short window in which

medication abortion is available. By providing more scheduling options and locations closer to

patients’ homes, telemedicine allows them to access abortion services earlier in their pregnancies.

As explained, the earlier an abortion in performed, the safer it is for the patient. 88 Thus, access to

early abortion care benefits the public health, as reducing second trimester abortions helps to

reduce the rare health risks associated with later abortions.

           70.    Health care providers use telemedicine to provide treatment, including the

prescription of medications, that presents equivalent or greater risk to the patient than does

medication abortion. For example, stroke specialists at UW Hospital evaluate patients via

telemedicine and remotely prescribe a drug called tPA, which is used to treat thrombotic stroke

but also presents a risk of bleeding. 89 It is my understanding that Wisconsin law permits such

other treatments to be provided by telemedicine, including the issuance of prescriptions. 90

           71.    I understand from Plaintiffs’ counsel that Planned Parenthood of Wisconsin has

used telemedicine since 2009. I understand from Plaintiffs’ counsel that the clinics currently

employ telemedicine to provide health services including birth control prescription, including

emergency contraception; urinary tract infection treatment; ordering sexually transmitted infection



87
     Id. at 75.
88
     Raymond & Grimes, supra note 6, at 1272.
89
  See David Wahlberg, Technology Can Aid Health Issues in Rural Areas, WIS. ST. J. (Dec. 26, 2010),
http://host.madison.com/wsj/special-section/rural_health/technology-can-aid-health-issues-in-rural-
areas/article_ed68add8-0de8-11e0-a644-001cc4c002e0.html.
90
     WIS. ADMIN. CODE MED. § 24-07.



                                                  28
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 29 of 61




testing and treatment; and assessment for IUD and/or contraceptive implant. I have been informed

that APNPs also prescribe medications via telemedicine at Planned Parenthood of Wisconsin.

       72.     Again, there is no medical justification to requiring the prescribing medical

professional to be physically present when the mifepristone and misoprostol are given to the

patient, as the prescribing professional’s physical presence at that time would not enhance the

safety or effectiveness of the treatment.

                       Wisconsin’s Abortion Restrictions Harm Patients

       73.     Enforcement of the laws discussed in this report harm people seeking abortion care

in numerous ways. These harms include, but are not limited to delayed access to abortion; inability

to access medication abortion; and being forced to carry an unwanted pregnancy to term. With

these come attendant risks such as increased risk of intimate partner violence. As an ob-gyn, I

have seen how unnecessary delays in access to abortion care cause my patients medical harm.

       74.     I understand that the only clinic outside Madison and Milwaukee—Planned

Parenthood of Wisconsin’s Sheboygan clinic—only offers medication abortions, and only offers

them six days per month. As a result, many Wisconsin women must travel long distances to obtain

an abortion.

       75.     Increases in distances traveled mean not only that patients must drive farther to

access safe, legal, early abortion (or, if they lack access to a car, must take public transportation),

but also must bear the increased financial, logistical, and psychological costs of reaching the

nearest abortion provider. This includes making arrangements for additional child care, missed

work, and other obligations; making arrangements for additional travel; and securing additional




                                                  29
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 30 of 61




funds. 91 These logistical barriers result in delays in seeking care. 92 Indeed, in one study of 1,209

abortion patients, among women who said they would have preferred to have had their abortions

earlier, 56% of first-trimester patients reported they were delayed because it took a long time to

make arrangements, including 23% who said they needed time to raise money to have the abortion

and 6% who said they could not find a place to have an abortion near where they lived and so had

to arrange for transportation. 93

        76.     Although abortion is one of the safest procedures in contemporary medicine, the

risk of complications (as well as the cost of the procedure) increases as the pregnancy advances.

And medication abortion is unavailable after 11 weeks’ gestation. In a study I published in 2014,

we found that, as a result of the number of abortion providers in Texas dropping from 41 to 22,

there was a statistically significant increase in the proportion of abortions that occurred in the

second trimester, suggesting restrictions on abortion access delayed abortions from the first into

the second trimester. 94 We recently confirmed this finding in a more detailed analysis of abortion

statistics from Texas. 95




91
  See Liza Fuentes et al., Women’s Experiences Seeking Abortion Care Shortly After the Closure of
Clinics Due to a Restrictive Law in Texas, 93 CONTRACEPTION 292, 292–297 (2016).
92
  See Sarah E. Baum et al., Women’s Experience Obtaining Abortion Care in Texas After Implementation
of Restrictive Abortion Laws: A Qualitative Study, 11 PLOS ONE no. 10, 2016, 5–14 (observing burdens
women faced due to increased travel distances, including delay, due to Texas abortion restrictions,
including among women who strongly preferred medication abortion and women who obtained a surgical
abortion although they preferred medication).
93
  Lawrence B. Finer, Timing of Steps and Reasons for Delays in Obtaining Abortions in the United
States, 74 CONTRACEPTION 334, 335 tbl. 1 (2006).
94
  Daniel Grossman et al., Change in Abortion Services After Implementation of a Restrictive law in
Texas, 90 CONTRACEPTION 496, 499–500 (2014).
95
  Kari White et al., Change in Second-Trimester Abortion After Implementation of a Restrictive State
Law, 133 OBSTETRICS & GYNECOLOGY 771, 771 (2019).



                                                  30
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 31 of 61




        77.     These barriers, and further delay, have negative effects on patients’ mental health.96

In addition to the emotional distress of being pregnant against one’s will, some patients must

conceal their pregnancies from abusive or controlling partners or family members. Others may

fear that they will miss the window to have a medication abortion, or miss the window to have an

abortion altogether, and be forced to carry an unwanted pregnancy to term. As a result, delays

themselves cause many patients significant and unnecessary emotional distress.

        78.     Moreover, many individuals seeking an abortion face significant personal, social,

and financial obstacles. Most abortion patients live on incomes below 200% of the federal poverty

level. 97 For these patients in particular, it is a struggle to pull together the resources to take time

off from work and arrange transportation to obtain an abortion. One study from Arizona, before

that state’s mandatory delay law went into effect, found that “the majority of women seeking

abortion care had to forgo or delay food, rent, childcare, or another important cost to finance their

abortion.” 98 Furthermore, women with lower incomes are more likely to have later abortions. 99

Delaying an abortion until the second trimester increases the burdens of raising money for the

procedure and making travel arrangements to a provider who offers that service. 100


96
  Jenna Jerman, Barriers to Abortion Care and Their Consequences for Patients Traveling for
Services: Qualitative Findings from Two States, 49 PERSPS. ON SEXUAL & REPRO. HEALTH 95, 98
(2017).
97
  JERMAN, JONES, & ONDA, GUTTMACHER INSTITUTE, supra note 2 (“75% of abortion patients are low
income, having family incomes of less than 200% of the federal poverty level.”).
98
  Deborah Karasek, Sarah C.M. Roberts, & Tracy A. Weitz, Abortion Patients' Experience and
Perceptions of Waiting Periods: Survey Evidence Vefore Arizona's Two-Visit 24-hour Mandatory Waiting
Period Law, 26 WOMEN’S HEALTH ISSUES 60, 64 (2016) (31% reported compromised confidentiality
because they had to tell someone they did not want to tell).
99
  Lawrence B. Finer et al., Timing of Steps and Reasons for Delays in Obtaining Abortions in the United
States, 74 CONTRACEPTION 334, 339 fig. 2 (2006).
100
   Id. at335 tbl. 1 (reporting that 67% of second-trimester patients said it took a long time to make
arrangements; 36% said they were delayed because they needed time to raise money, 18% said they were


                                                  31
          Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 32 of 61




           79.      The majority of individuals seeking an abortion are already parents, and many have

multiple children. 101 Therefore, they need to organize and/or pay for additional childcare when

they have health care visits. These patients may have inflexible work schedules and must work

within narrow time constraints when arranging health care appointments.

           80.      Still others must conceal these arrangements from abusive or controlling partners

or family members. 102 According to the U.S. Centers for Disease Control and Prevention, 48% of

Wisconsin women experience psychological aggression from an intimate partner in their lifetime,

which amounts to approximately 1,063,000 women. 103 Psychological aggression includes name

calling, insulting or humiliating an intimate partner, and behaviors that are intended to monitor

and control or threaten an intimate partner. 104 Women who are forced to carry an unwanted

pregnancy to term are more likely to continue having sustained contact with an abusive partner

than women who have obtained an abortion. 105

           81.      Further, patients who are delayed past 11 weeks LMP are unable to access



worried about the cost, 16% said they did not know where to get an abortion, and 9% said they had to
arrange for transportation).
101
   See also RACHEL K. JONES, LAWRENCE B. FINER, & SUSHEELA SINGH, GUTTMACHER INSTITUTE,
CHARACTERISTICS OF U.S. ABORTION PATIENTS 8 (2008),
https://www.guttmacher.org/sites/default/files/report_pdf/us-abortion-patients.pdf (61% of abortion
patients surveyed already had children, and 34% had two or more).
102
      See ACOG, supra note 31.
103
   SHARON G. SMITH ET AL., U.S. CENTERS FOR DISEASE CONTROL AND PREVENTION (CDC), NATIONAL
INTIMATE PARTNER AND SEXUAL VIOLENCE SURVEY, 2010-2012 STATE REPORT 134-35, tbl. 5.9 (2017),
https://www.cdc.gov/violenceprevention/pdf/NISVS-StateReportBook.pdf.
104
      See id. at 134-35, tbl. 5.9.
105
   Sarah C.M. Roberts et al., Risk of Violence From The Man Involved in the Pregnancy after Receiving
or Being Denied an Abortion, 12 BMC MEDICINE 144, 144 (2014); Jane Mauldon et al., Effect of
Abortion vs. Carrying to Term on a Woman’s Relationship with the Man Involved in the Pregnancy, 47
PERSPECTIVES SEXUAL & REPRODUCTIVE HEALTH 11, 11 (2014).



                                                    32
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 33 of 61




medication abortion. Many patients prefer medication abortion because they can complete the

process in the privacy of their homes, with the company of loved ones, and at a time of their

choosing. Some choose medication abortion because they fear a procedure involving surgical

instruments. Victims of rape, or those who have experienced sexual abuse or molestation, may

choose medication abortion to feel more in control of the experience and to avoid trauma from

having instruments placed in their vagina.

        82.     Recent statistics estimate that nearly one-fifth of all women in the United States

have been raped at some point in their lives. 106 Over 80% of rapes are committed by someone

known to the victim (e.g., an intimate partner, family member, or acquaintance), and the

perpetrator is a current or former intimate partner in nearly two-thirds of rapes. 107 Indeed, studies

demonstrate that 10% to 14% of married women experience marital rape, and 40% to 50% of

intimate-partner violence victims have experienced forced sex by an intimate partner. 108

        83.      For other women, there are medical reasons why medication abortion is better for

them than surgical abortion. Some women have medical conditions that make medication abortion


106
   MICHELE C. BLACK ET AL., NAT’L CTR. FOR INJURY PREVENTION & CONTROL, CTRS. FOR DISEASE
CONTROL & PREVENTION, THE NATIONAL INTIMATE PARTNER AND SEXUAL VIOLENCE SURVEY
(NISVS): 2010 SUMMARY REPORT 18 (2011); see also Junda Woo et al., Abortion Disclosure and the
Association with Domestic Violence, 105 OBSTETRICS & GYNECOLOGY 1329, 1331 (2005) (finding that
for women seeking abortion in study, 13.8% reported significant abuse within the past years); id. at 1329
(citing other studies of abortion patients finding abuse rates of 14–22% within the year and cumulative
lifetime rates of 27–31%).
107
  PATRICIA TJADEN & NANCY THOENNES, NAT’L INST. FOR JUSTICE, CTRS. FOR DISEASE CONTROL &
PREVENTION, FULL REPORT OF THE PREVALENCE, INCIDENCE, AND CONSEQUENCES OF VIOLENCE
AGAINST WOMEN 35, 43 (2000).
108
   Elaine K. Martin et al., A Review of Marital Rape, 12 AGGRESSION & BEHAVIOR 329, 329 (2007).
Intimate-partner violence includes birth-control sabotage, which occurs when a woman’s partner attempts
to obstruct her use of contraception by, for example, confiscating her birth control pills. One study reports
that 19% of women at family planning clinics have experienced coercion from male partners to become
pregnant, and 15% have experienced birth-control sabotage. Elizabeth Miller et al., Pregnancy Coercion,
Intimate Partner Violence, and Unintended Pregnancy, 81 CONTRACEPTION 316, 316 (2010).



                                                     33
         Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 34 of 61




a significantly safer option, as it has a lower risk of both complications and failure than surgical

abortion. My own research shows that most women who choose medication abortion have a strong

preference for this method. 109

           84.     The relative risks from abortion increase when the pregnancy is further along,

notwithstanding the procedure’s high degree of safety in the absolute. Thus, delaying abortions

and imposing significant obstacles on patients seeking abortion care raises the risk of

complications. 110 Additionally, later abortion is more expensive, is offered at fewer locations, and

there are fewer providers. 111

           85.     When legal abortion is unavailable or difficult to access, some women turn to

illegal, and potentially unsafe, methods to terminate unwanted pregnancies. 112 Other women,

deprived of access to legal abortion, forgo the abortions they would have obtained if they could

have and, instead, carry unwanted pregnancies to term. These women are exposed to increased

risks of death and major complications from childbirth, 113 and they and their newborns are at risk

of negative health consequences, including reduced use of prenatal care, lower breastfeeding rates,

and poor maternal and neonatal outcomes. 114 These risks are even higher for women living in rural


109
   See Grossman et al., supra note 15, at 300 (finding 71% of study participants said they strongly
preferred medication abortion).
110
  Suzanne Zane, Abortion-Related Morality in the United States: 1998-2010, 126 OBSTETRICS &
GYNECOLOGY 258, 258 (2015)..
111
  Rachel K. Jones et al., Differences in Abortion Service Delivery in Hostile, Middle-Ground, and
Supportive States in 2014, 28 WOMEN’S HEALTH ISSUES 212, 216 (2018).
112
   Daniel Grossman et al., The Public Health Threat of Anti-Abortion Legislation, 89 CONTRACEPTION
73, 73 (2014); TEXAS POLICY EVALUATION PROJECT, RESEARCH BRIEF: TEXAS WOMEN’S EXPERIENCES
ATTEMPTING SELF-INDUCED ABORTION IN THE FACE OF DWINDLING OPTIONS (2014),
https://liberalarts.utexas.edu/txpep/_files/pdf/TxPEP-Research-Brief-WomensExperiences.pdf.
113
      Raymond & Grimes, supra note 6, at 1272.
114
      Anshu P. Mohllajee et al., Pregnancy Intention and Its Relationship to Birth and Maternal


                                                     34
         Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 35 of 61




and outlying areas, where there are fewer medical providers. 115 Women forced to carry an

unwanted pregnancy to term also may find it harder to bring themselves and their family out of

poverty. 116 As compared to women who obtained an abortion, women who wanted but could not

access an abortion are more likely to be marginally employed, unemployed, or enrolled in public

safety net programs. 117 This economic insecurity could last years. 118 And women who are victims

of partner violence will, in many cases, face increased difficulty escaping that relationship

(because of new financial, emotional, and legal ties with that partner). 119

           86.     It is important to consider abortion restrictions in this context: access to abortion is

important to public health.

           Exhibits Used To Summarize or Support My Opinions

           87.     I have not used any exhibits to support my opinions, but I reserve the right to create

demonstrative exhibits that summarize my opinions for use at trial.




Outcomes, 109 OBSTETRICS & GYNECOLOGY 678, 678 (2007); Jessica D. Gipson et al., The Effects of
Unintended Pregnancy on Infant, Child, and Parental Health: A Review of the Literature, 39 STUDIES IN
FAMILY PLANNING 18, 24–27 (2008).
115
  Diana Greene Foster et al., Socioeconomic Outcomes of Women Who Receive and Women Who Are
Denied Wanted Abortions in the United States, 108 AM. J. OF PUB. HEALTH 407, 407–413 (2018).
116
   Id.; see also Ushma D. Upadhya et al., The Effect of Abortion on Having and Achieving Aspirational
One-Year Plans, 15 BMC WOMEN’S HEALTH, no. 102, 2015, at 1; Diana Greene Foster et al., Effects of
Carrying an Unwanted Pregnancy to Term on Women’s Existing Children, 205 J. PEDIATRICS 183
(2019); Diana Greene Foster et al., Comparison of Health, Development, Maternal Bonding, and Poverty
Among Children Born After Denial of Abortion vs After Pregnancies Subsequent to an Abortion, 172
JAMA PEDIATRICS 1053 (2018).
117
      Foster et al., supra note 115, at 409–413.
118
      Id. at 407, 409–413.
119
      Roberts et al., supra note 105.



                                                     35
      Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 36 of 61




       Cases in Which I Have Testified as an Expert During the Past Four Years

       88.    During the past four years, I have testified as an expert at trial or by deposition in

the following cases:

              Planned Parenthood of the Heartland v. Branstad ex rel. Iowa, No. EQCE081503
              (D. Ct. Iowa, Polk Cnty., 2017);

              Comprehensive Health of Planned Parenthood Great Plains v. Williams, No. 17-
              4207-cv-c-bp (W.D. Mo. 2018);

              Trust Women Found. Inc. v. Bennett, No. 2019-cv-000060 (D. Ct. Kan., Shawnee
              Cnty., 2019);

              Whole Woman’s Health All. v. Hill, No. 1:18-cv-1904-SBE-MJD (S.D. Ind.
              2019);

              Reproductive Health Servs. of Planned Parenthood of the St. Louis Region v. Mo.
              Dep’t of Health & Senior Servs., No. 19-0879 (Mo. Admin. Hr’g Comm’n 2019).

       Compensation

       89.    In addition to expenses that I incur, I am being compensated $200 per hour for work

performed on this case.

Dated: December 6, 2019

                                     __________________________________
                                     Daniel Grossman, MD, FACOG




                                               36
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 37 of 61




                     Exhibit A
     Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 38 of 61
                                                                          November 20, 2019


                       DANIEL A. GROSSMAN, M. D., F. A. C. O. G.
                   Advancing New Standards in Reproductive Health, UCSF
                                1330 Broadway, Suite 1100
                                   Oakland, CA 94612


                        Current position
                        Professor, Department of Obstetrics, Gynecology and Reproductive
                           Sciences at the University of California, San Francisco
                        Director, Advancing New Standards in Reproductive Health
                           (ANSIRH)

                        Education
Sept. 1985-May 1989     Yale University-Molecular Biophysics
                          and Biochemistry                                B.S., 1989
Sept. 1989-June 1994    Stanford University School of Medicine            M.D., 1994
June 1994-June 1998     Resident and Administrative Chief Resident, Obstetrics, Gynecology
                          and Reproductive Sciences, University of California, San Francisco

                        Licenses/Certification
       1996-Present     California medical licensure (A60282)
       2001-Present     Board-certified, American Board of Obstetrics and Gynecology

                        Principal positions held
Aug. 1998-Feb. 2003
     Aug. 2005-2012     Physician, St. Luke’s Women’s Center, San Francisco, CA
May 2003-Aug. 2005      Health Specialist, The Population Council
                          Regional Office for Latin America and the Caribbean, Mexico City
Aug. 2005-Aug. 2015     Senior Associate (through June 2012), Vice President for Research
                          (starting July 2012), Ibis Reproductive Health
  Sept. 2015-Present    Professor, Department of Obstetrics, Gynecology and Reproductive
                          Sciences at the University of California, San Francisco
  Sept. 2015-Present    Director, Advancing New Standards in Reproductive Health
                          (ANSIRH)

                        Other positions held concurrently
Aug. 1998-Feb. 2003     Director of Medical Student Education, Department of
                          Obstetrics and Gynecology, St. Luke’s Hospital
Aug. 1998-Feb. 2003     Vice Chair, Department of Obstetrics and Gynecology, St. Luke’s
                          Hospital
    Aug. 1998-2015      Assistant Clinical Professor, Bixby Center for Global Reproductive
                          Health, Department of Obstetrics, Gynecology and Reproductive
                          Sciences at the University of California, San Francisco
         2012-2015      Contract physician, Planned Parenthood Shasta Pacific
  Aug. 2015-Present     Senior Advisor, Ibis Reproductive Health
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 39 of 61
                                                             Daniel A. Grossman, M. D.

                    Honors and awards
            1988    Howard W. Hilgendorf Jr. Fellowship, Yale University
            1988    Robin Berlin Memorial Prize, Yale University
            1989    Magna cum laude, Yale University
            1990    Medical Scholars Award, Stanford University
            1990    Peter Emge Traveling Fellowship, Stanford University
       1991-1992    Foreign Language and Area Studies Fellowship, Stanford University
            1994    Dean’s Award for Research in Infectious Diseases, Stanford University
            2007    Ortho Outstanding Researcher Award, Association of Reproductive
                      Health Professionals
             2009   Visionary Partner Award, Pacific Institute for Women’s Health
             2010   Scientific Paper Award, National Abortion Federation
             2013   Gerbode Professional Development Fellowship
             2013   Abstract selected as one of Top 4 Oral Abstracts at North American
                      Forum on Family Planning
             2013   Felicia Stewart Advocacy Award from the Population, Reproductive
                      and Sexual Health Section of the American Public Health Association
             2018   Outstanding Resident Teaching Award, Department of Obstetrics,
                      Gynecology and Reproductive Sciences, UCSF
             2019   Beacon of Science Award, Society of Family Planning

                      Key words/areas of interest
Abortion, medication abortion, second-trimester abortion, contraception, over-the-counter
access to oral contraception, integration of family planning into HIV care and treatment,
Latina reproductive health in the US, misoprostol and self-induction of abortion, Mexico,
Peru, Bolivia, Dominican Republic, South Africa, Kenya

PROFESSIONAL ACTIVITIES
PROFESSIONAL ORGANIZATIONS
Memberships
2000-Present: Fellow, American College of Obstetrics and Gynecology (ACOG)
2006-Present: Fellow, Society of Family Planning
2004-Present: American Public Health Association
2013-Present: American Medical Association
2004-2011:    Association of Reproductive Health Professionals
2004-2016:    International Consortium for Medical Abortion
2006-Present: Liaison Member, Planned Parenthood Federation of America National
              Medical Committee
2005-Present: Consorcio Latinoamericano contra el Aborto Inseguro (Latin American
              Consortium against Unsafe Abortion)
2004-Present: Working Group on Oral Contraceptives Over-the-Counter

Service to professional organizations
2008-Present: Society of Family Planning, reviewer of grant proposals, abstract reviewer
                 for annual meeting




                                                                                            2
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 40 of 61
                                                               Daniel A. Grossman, M. D.

2007-Present:   American Public Health Association, Governing Councilor (2007-2009,
                2010-2014), Section Secretary (2008-2009), abstract reviewer for annual
                meeting
2005-2012:      Consorcio Latinoamericano contra el Aborto Inseguro, member of
                Coordinating Committee
2006-Present:   Working Group on Oral Contraceptives Over-the-Counter, working
                group coordinator and member of steering committee
2010-2013:      Member, Committee on Practice Bulletins-Gynecology, ACOG
2014-Present:   Member, Committee on Health Care for Underserved Women, ACOG
                (Vice Chair of Committee 2016-18, Chair 2018-20)
2017-2018       Member, Telehealth Task Force, ACOG
2018-2019       Member, Telehealth Working Group, ACOG
2019            Member, Abortion Access and Training Expert Work Group, ACOG
2010-2016:      Steering Committee member, International Consortium for Medical
                Abortion
2016            External advisor for Marie Stopes International research strategy meeting,
                March 23-24, 2016, London, UK

SERVICE TO PROFESSIONAL PUBLICATIONS
2013-Present Editorial Board, Contraception
2004-Present Ad hoc reviewer for Obstetrics and Gynecology (10 papers in past 5
             years), American Journal of Public Health (4 papers in past 3 years),
             Reproductive Health Matters (6 articles in past 4 years), Expert Review of
             Obstetrics and Gynecology (3 review in past year), and Women’s Health
             Issues (4 articles in past 2 years), Lancet (2 reviews in past year)

INVITED PRESENTATIONS (Selected)
International
Second-trimester abortion. Optimizing the Potential for Medication in Pregnancy
    Termination in South America Conference, Lima, Peru, 2014 (invited talk).
Participation in panel at Harvard University seminar: Politics, Public Health, and Abortion:
    Examining the Changing Legal Environment in Mexico and Central America,
    Cambridge, MA, 2014 (invited talk).
Evidence for removing the prescription barrier to hormonal contraception. Annual meeting
    of the Associacion Française pour la Contraception, Paris, France, March 2015.
Presentations on medical abortion and second-trimester abortion, REDAAS (Red de Acceso
    al Aborto Seguro) meeting, Buenos Aires, Argentina, May 2015 (invited talk).
Panel participant in panel “Gestational limits for abortion: what purpose do they serve?” and
    presentations on adolescent pregnancy, telemedicine provision early medical abortion,
    and second-trimester abortion. Fifth Research Meeting on Unintended Pregnancy and
    Unsafe Abortion, Mexico City, September 2015 (invited talks).
Moving oral contraceptives over the counter as a strategy to reduce unintended pregnancy.
    The Human Right to Family Planning Conference, Seattle, WA, October 2015 (invited
    talk).
Over-the-counter access to hormonal contraception- what are the risks and benefits?, and
    Introduction of the mifepristone regimen for second-trimester medical abortion in South
    Africa. XXI FIGO World Congress of Gynecology and Obstetrics, Vancouver, Canada,
    October 2015 (oral presentations).

                                                                                             3
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 41 of 61
                                                                Daniel A. Grossman, M. D.

Second-trimester abortion. Presentation at the First Latin American Meeting on Public
    Sector Providers of Legal Abortion, Buenos Aires, Argentina, August 2016 (invited talk).
Safety, effectiveness and acceptability of telemedicine provision of medication abortion in
    Iowa, NAF regional meeting, Mexico City, September 2017 (invited talk).
Abortion in the United States: A new report on safety and the effects of being denied a
    wanted abortion. Presentation at “Evidencias y argumentos de salud pública para la
    legalización del aborto en Argentina,” Buenos Aires, Argentina, May 2018 (invited talk).
Self-managed abortion in the United States. Presentation at “Abortion Beyond Bounds,”
    Montreal, Canada, October 2018.
Gestational age limits in the United States: legal and service delivery perspectives.
    Presentation at “Interrupción del embarazo y edad gestacional,” Buenos Aires,
    Argentina, August 2019 (invited talk).

National
Participation in panel entitled Abortion Scholarship: An Interdisciplinary Conversation, at
    UC Berkeley Symposium Speech, Symbols, and Substantial Obstacles: The Doing and
    “Undue”ing of Abortion Law since Casey, Berkeley, 2013 (invited talk).
Impact of restrictive abortion law on women in Texas. North American Forum on Family
    Planning, Seattle, 2013 (oral presentation).
Randomized Trial of Misoprostol versus Laminaria before Dilation and Evacuation in South
    Africa. Annual meeting of the National Abortion Federation, San Francisco, 2014 (oral
    presentation).
Introduction of the mifepristone regimen for second-trimester medical abortion in South
    Africa. Annual meeting of the National Abortion Federation, Baltimore, April 2015 (oral
    presentation).
Knowledge, opinion and experience related to abortion self-induction in Texas (oral
    abstract), and participant in panel “Addressing the global need for safe abortion after the
    first trimester.” North American Forum on Family Planning, Chicago, November 2015
    (oral presentations).
Participant in panel “Addressing the Challenges Facing Women's Reproductive Health
    Care,” Academy Health National Health Policy Conference, Washington, DC, February
    2, 2016 (invited talk).
Panel presentations entitled “Medical abortion restrictions: From label laws to abortion
    reversal,” “Texas: Ground Zero in the Abortion Wars” and “Stolen Lives: Impact of
    early adolescent pregnancy on all aspects of health,” Annual meeting of the National
    Abortion Federation, Austin, Texas, April 2016.
Panel presentations entitled “Evaluating Reproductive Health Policy at the State Level” and
    “Translating research into policy: Contributing data to the public debate when it matters
    most,” North American Forum on Family Planning, Denver, November 2016.
Panel presentation entitled “Abortion Outside the Clinic: Imagining Safe and Legal Abortion
    in a post-Roe World,” Physicians for Reproductive Health Grand Rounds, New York
    University School of Law, New York, March 2017.
“Safety of medication abortion provided through telemedicine: A non-inferiority study” (oral
    abstract), “Evaluating the provision of early medical abortion by telemedicine” (panel
    presentation), and “Use of research in evaluating Texas House Bill 2” (panel
    presentation). Annual meeting of the National Abortion Federation, Montreal, Canada,
    April 2017.



                                                                                             4
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 42 of 61
                                                              Daniel A. Grossman, M. D.

Using Evidence to Inform Policy in an Era of Alternative Facts, keynote address at Family
    Planning Symposium, “Family Planning Post-Election: Putting on our Fatigues,” San
    Diego, May 2017.
“Improving access through over-the-counter status” (panel presentation), “Building bridges,
    not walls: using telemedicine to expand sexual & reproductive healthcare” (panel
    presentation), and “Expanding access to medical abortion through clinic-to-clinic
    telemedicine” (panel presentation). North American Forum on Family Planning, Atlanta,
    October 2017.
“Prevalence of Self-Induced Abortion Attempts among a Nationally Representative Sample
    of U.S. Women” (oral abstract), “What do we know about self-induced or self-managed
    abortion in the United States?” (panel presentation). Annual meeting of the National
    Abortion Federation, Seattle, April 2018.
“Driving Health Equity Through Innovation in Health Care,” panel participant at plenary at
    the 2018 Planned Parenthood Federation of America National Conference, Washington,
    DC, April 2018.
Innovative Contraceptive Delivery Models. Presentation at National Reproductive Health
    Title X Conference, Kansas City, July 2018.
“Medication abortion in the United States” and panel participant in “The NASEM Report
    on Abortion Safety and Quality: implications for research, training, practice and
    advocacy.” North American Forum on Family Planning, New Orleans, October 2018.
Research on telemedicine and abortion care, panel presentation. Annual meeting of the
    National Abortion Federation, Chicago, May 2019.
Alternative provision models for medication abortion: from pharmacy dispensing to OTC.
    Annual meeting of the Mifepristone Coalition, New York City, June 2019.
“Medication abortion with pharmacist dispensing of mifepristone: a cohort study” (oral
    abstract), “‘It makes sense’: pharmacists’ attitudes toward dispensing mifepristone for
    medication abortion” (poster), “Abortion referral practices among a national sample of
    obstetrician-gynecologists” (poster). Annual meeting of Society of Family Planning, Los
    Angeles, October 2019.

Regional and other invited presentations
Impact of family planning cuts and abortion restrictions in Texas. Grand rounds
   presentation, Department of Obstetrics, Gynecology and Reproductive Sciences, UCSF,
   2013.
Improving access to early medical abortion through the use of telemedicine. Office of
   Population Research seminar, Princeton University, 2014 (invited talk).
Impact of family planning cuts and abortion restrictions in Texas. Grand rounds
   presentation, Department of Obstetrics and Gynecology, Emory University School of
   Medicine, Atlanta, Georgia, February 2015.
Impact of family planning cuts and abortion restrictions in Texas. Grand rounds
   presentation, Department of Obstetrics and Gynecology, Baylor University School of
   Medicine, Houston, Texas, April 2015.
The causes and consequences of unintended pregnancy among women in the US military.
   San Francisco General Hospital grand rounds, September 2015.
Impact of family planning cuts and abortion restrictions in Texas. Grand rounds
   presentation, Department of Obstetrics and Gynecology, University of New Mexico
   School of Medicine, Albuquerque, New Mexico, October 2015.



                                                                                          5
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 43 of 61
                                                             Daniel A. Grossman, M. D.

Using evidence and advocacy to improve second-trimester abortion care in South Africa.
    Grand rounds presentation, Department of Obstetrics, Gynecology and Reproductive
    Sciences, UCSF, December 2015.
UCSF/UCH Consortium Annual Supreme Court Review, panel speaker on Whole Woman’s
    Health v. Hellerstedt, San Francisco, July 2016.
American Gynecological Club meeting, presentation on Reproductive Health in Texas and
    panel participant, San Francisco, September 2016.
Speaking science to the Court: the experience of experts in Whole Woman’s Health v.
    Hellerstedt, panel participant, UC Hastings, San Francisco, October 2016.
How data made the difference in the Texas abortion case before the US Supreme Court.
    Grand rounds presentation, Department of Obstetrics, Gynecology and Reproductive
    Sciences, UCSF, November 2016.
Research That Gets Results: A Symposium on Science-Driven Policy Change, panel
    participant, UCSF, March 2017.
Medication abortion: What is it and how can its potential to improve access to care be
    realized? Presentation for UCSF Students for Choice, April 2017.
Medication Abortion: Supporting Women Both Inside and Outside the Clinic to Access Safe
    Care. Grand rounds presentation, Department of Obstetrics, Gynecology and
    Reproductive Sciences, UCSF, November 2017.
Medication Abortion: Supporting Women Both Inside and Outside the Clinic to Access Safe
    Care. Grand rounds presentation, Department of Obstetrics and Gynecology, Kaiser San
    Francisco, March 2018.
Medication Abortion: Supporting Women Both Inside and Outside the Clinic to Access Safe
    Care. Grand rounds presentation, Department of Obstetrics and Gynecology, University
    of Arizona College of Medicine, Tucson, June 2018.
Medication Abortion: Supporting Women Both Inside and Outside the Clinic to Access Safe
    Care. Presentation to Medical Students for Choice, University of Kansas Medical Center,
    July 2018.
Medication Abortion: Supporting Women Both Inside and Outside the Clinic to Access Safe
    Care. Grand rounds presentation, Department of Obstetrics and Gynecology, University
    of Alabama at Birmingham, October 2018.
Self-managed abortion in the US: What’s happening, and what is our role? Grand rounds
    presentation, Department of Obstetrics, Gynecology and Reproductive Sciences, UCSF,
    November 2018.
Evidence-based advocacy to improve reproductive health. Annual Creinin Family Planning
    Lectureship, Department of Obstetrics, Gynecology & Reproductive Sciences,
    University of Pittsburgh, April 2019.
Evidence-based advocacy to improve reproductive health. Symposium speaker at the 2019
    Research Retreat, Department of Obstetrics and Gynecology, University of Colorado,
    October 2019.
Demedicalizing reproductive health care: from OTC oral contraceptives to self-managed
    abortion. James C. and Joan Caillouette Lecture at the annual meeting of the Pacific
    Coast Obstetrical and Gynecological Society, San Diego, October 2019.

OTHER PROFESSIONAL SERVICE
2007      Member of the International Planned Parenthood Federation Safe Abortion
          Action Fund Technical Review Panel
2007-2009 Steering committee member of the California Microbicide Initiative

                                                                                         6
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 44 of 61
                                                            Daniel A. Grossman, M. D.

2002-2004       Member, Medical Development Team, Marie Stopes International (London)
2013-Present:   Reviewer of fellows’ research proposals for the Fellowship in Family
                Planning
2013-2015       Member of working group on Guidelines for Task Shifting in Abortion
                Provision convened by World Health Organization
2014            Discovery working group member, Preterm Birth Initiative (PTBi), UCSF
2013-2019       Board member and Secretary (2014-2016), NARAL Pro-Choice America
                Foundation (service completed September 26, 2019)
2014-Present    Board member, NAF
2015-2019       Board member, Shift/Whole Woman’s Health Alliance (service completed
                May 1, 2019)
2017            Study section member, U54 Contraceptive Center proposal review panel,
                National Institute of Child Health and Human Development


TEACHING
FORMAL SCHEDULED CLASSES:

 Qtr Academic Yr Institution                            Teaching Contribution         Class
                 Course Title                                                         Size
                 Harvard School of Public
                 Health; GHP502 International
 W 2008-09                                              Lecturer; 2 lectures           22
                 reproductive health issues:
                 Moving from theory to practice
                 Harvard School of Public
                 Health; GHP502 International
 W 2009-10                                              Lecturer; 1 lecture            17
                 reproductive health issues:
                 Moving from theory to practice
                 UCSF Coursera course;
                                                                                   6,000+
 F   2014-15     Abortion: Quality Care and             Lecturer; 4 lectures
                                                                                   (online)
                 Public Health Implications
                 University of Texas at Austin;
                 Sociology--Reproductive Health
 F   2015-16                                            Lecturer; 1 lecture           20
                 and Population in Texas; SS 301
                 Honors Social Science
                 UC Berkeley School of Law;
 S   2016-17     224.6 - Selected Topics in             Lecturer; 1 lecture           12
                 Reproductive Justice
                 University of Texas at Austin;
 S   2018-19     Sociology—Graduate seminar in          Lecturer; 1 seminar           8
                 human fertility


POSTGRADUATE and OTHER COURSES
Guest lecturer in “Qualitative Research Methods in Public Health,” CUNY School of Public
   Health, September 2011




                                                                                       7
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 45 of 61
                                                              Daniel A. Grossman, M. D.

Women’s health from a global perspective. Presentation at Obstetrics and Gynecology
   Update: What Does the Evidence Tell Us? UCSF CME course, San Francisco, 2007.
Expanding access to medication abortion. Presentation at Obstetrics and Gynecology
   Update: What Does the Evidence Tell Us? UCSF CME course, San Francisco, 2017.
A world post Roe v. Wade. Presentation at Obstetrics and Gynecology Update: What Does
   the Evidence Tell Us? UCSF CME course, San Francisco, 2019.

TEACHING AIDS
Contributed to the development of a training slide set on medical abortion in Spanish, 2004
Developed pocket cards on emergency contraception for use by community health workers
   in the State of Mexico, 2005
Reviewed and provided input on a manual on gynecologic uses of misoprostol published by
   the Latin American Federation of Obstetric and Gynecologic Societies (FLASOG), 2005
Grossman D. Medical methods for first trimester abortion: RHL commentary (last revised: 3
   September 2004). The WHO Reproductive Health Library, No 8, Update Software Ltd,
   Oxford, 2005. Exerpt available at:
   http://www.rhlibrary.com/Commentaries/htm/Dgcom.htm.
Grossman D. Medical methods for first trimester abortion: RHL practical aspects (last
   revised: 3 September 2004). The WHO Reproductive Health Library, No 8, Update
   Software Ltd, Oxford, 2005.

RESEARCH AND CREATIVE ACTIVITIES
PEER REVIEWED PUBLICATIONS
  1. Laudon M, Grossman DA, Ben-Jonathan N. Prolactin-releasing factor: cellular
      origin in the intermediate lobe of the pituitary. Endocrinology 1990; 126(6):3185-
      92.
  2. Grossman DA, Witham ND, Burr DH, Lesmana M, Rubin FA, Schoolnik GK,
      Parsonnet J. Flagellar serotypes of Salmonella typhi in Indonesia: relationships
      among motility, invasiveness, and clinical illness. Journal of Infectious Diseases
      1995; 171(1):212-6.
  3. MacIsaac L, Grossman D, Balistreri E, Darney P. A randomized controlled trial of
      laminaria, oral misoprostol, and vaginal misoprostol before abortion. Obstetrics and
      Gynecology 1999; 93(5, pt.1):766-770.
  4. Grossman D, Ellertson C, Grimes DA, Walker D. Routine follow-up visits after first-
      trimester induced abortion. Obstetrics and Gynecology 2004; 103(4):738-45.
  5. Lafaurie MM, Grossman D, Troncoso E, Billings DL, Chávez S. Women’s
      perspectives on medical abortion in Mexico, Colombia, Ecuador and Peru: a
      qualitative study. Reproductive Health Matters 2005;13(26):75-83.
  6. Grossman D, Ellertson C, Abuabara K, Blanchard K. Barriers to contraceptive use
      present in product labeling and practice guidelines. American Journal Public Health
      2006;96(5):791-9.
  7. Yeatman SE, Potter JE, Grossman DA. Over-the-counter access, changing WHO
      guidelines, and the prevalence of contraindicated oral contraceptive use in Mexico.
      Studies in Family Planning 2006; 37(3):197–204.




                                                                                          8
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 46 of 61
                                                           Daniel A. Grossman, M. D.

 8. Pace L, Grossman D, Chavez S, Tavara L, Lara D, Guerrero R. Legal Abortion in
     Peru: Knowledge, attitudes and practices among a group of physician leaders. Gaceta
     Medica de Mexico 2006; 142(Supplement 2):91-5.
 9. Lara D, Abuabara K, Grossman D, Diaz C. Pharmacy provision of medical
     abortifacients in a Latin American city. Contraception 2006;74(5):394-9.
 10. Tinajeros F, Grossman D, Richmond K, Steele M, Garcia SG, Zegarra L, Revollo R.
     Diagnostic accuracy of a point-of-care syphilis test when used among pregnant
     women in Bolivia. Sexually Transmitted Infections 2006;82 Suppl 5:v17-21.
 11. Clark W, Gold M, Grossman D, Winikoff B. Can mifepristone medical abortion be
     simplified? A review of the evidence and questions for future research.
     Contraception 2007;75:245-50.
 12. Garcia SG, Tinajeros F, Revollo R, Yam EA, Richmond K, Díaz-Olavarrieta C,
     Grossman D. Demonstrating public health at work: A demonstration project of
     congenital syphilis prevention efforts in Bolivia. Sexually Transmitted Diseases
     2007;34(7):S37-S41.
 13. Díaz-Olavarrieta C, García SG, Feldman BS, Polis AM, Revollo R, Tinajeros F,
     Grossman D. Maternal syphilis and intimate partner violence in Bolivia: a gender-
     based analysis of implications for partner notification and universal screening. Sex
     Transm Dis 2007;34(7 Suppl):S42-6.
 14. Harper CC, Blanchard K, Grossman D, Henderson J, Darney P. Reducing Maternal
     Mortality due to Abortion: Potential Impact of Misoprostol in Low-resource
     Settings. International Journal of Gynecology and Obstetrics 2007;98:66-9.
 15. Grossman D, Berdichevsky K, Larrea F, Beltran J. Accuracy of a semi-quantitative
     urine pregnancy test compared to serum beta-hCG measurement: a possible tool to
     rule-out ongoing pregnancy after medication abortion. Contraception
     2007;76(2):101-4.
 16. Lara D, van Dijk M, Garcia S, Grossman D. La introducción de la anticoncepción de
     emergencia en la norma oficial mexicana de planificación familiar (The introduction
     of emergency contraception into the official Mexican family planning norms). Gaceta
     Médica de México 2007;143( 6): 483-7.
 17. Grossman D, Blanchard K, Blumenthal P. Complications after second trimester
     surgical and medical abortion. Reproductive Health Matters 2008;16(31
     Supplement):173-82.
 18. Grossman D, Fernandez L, Hopkins K, Amastae J, Garcia SG, Potter JE. Accuracy
     of self-screening for contraindications to combined oral contraceptive use.
     Obstetrics and Gynecology 2008; 112(3):572-8.
 19. Grossman D. Should the oral contraceptive pill be available without prescription?
     Yes. British Medical Journal 2008;337:a3044.
 20. Levin C, Grossman D, Berdichevsky K, Diaz C, Aracena B, Garcia S, Goodyear L.
     Exploring the economic consequences of unsafe abortion: implications for the costs
     of service provision in Mexico City. Reproductive Health Matters 2009;17(33):120–
     132.
 21. Hu D, Grossman D, Levin C, Blanchard K, Goldie SJ. Cost-Effectiveness Analysis
     of Alternative First-Trimester Pregnancy Termination Strategies in Mexico City.
     BJOG 2009;116:768–779.
 22. Távara-Orozco L, Chávez S, Grossman D, Lara D, Blandón MM. Disponibilidad y
     uso obstétrico del misoprostol en los países de América [Availability and obstetric



                                                                                       9
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 47 of 61
                                                               Daniel A. Grossman, M. D.

       use of misoprostol in Latin American countries]. Revista Peruana de Ginecologia y
       Obstetricia 2009;54:253-263.
 23.   Lara DK, Grossman D, Muñoz J, Rosario S, Gomez B, Garcia SG. Acceptability and
       use of female condom and diaphragm among sex workers in Dominican Republic:
       Results from a prospective study. AIDS Education and Prevention 2009;21(6):538-
       551.
 24.   Grossman D, Fernandez L, Hopkins K, Amastae J, Potter JE. Perceptions of the
       safety of oral contraceptives among a predominantly Latina population in Texas.
       Contraception 2010;81(3):254-60. (NIHMS155993)
 25.   Potter JE, White K, Hopkins K, Amastae J, Grossman D. Clinic versus Over-the-
       Counter Access to Oral Contraception: Choices Women Make in El Paso, Texas.
       American Journal of Public Health 2010;100(6):1130-6. (NIHMS 221745)
 26.   Phillips K, Grossman D, Weitz T, Trussell J. Bringing evidence to the debate on
       abortion coverage in health reform legislation: findings from a national survey in the
       United States. Contraception 2010;82(2):129-30.
 27.   Hu D, Grossman D, Levin C, Blanchard K, Adanu R, Goldie SJ. Cost-Effectiveness
       Analysis of Unsafe Abortion and Alternative First-Trimester Pregnancy Termination
       Strategies in Nigeria and Ghana. African Journal of Reproductive Health
       2010;14(2)85-103.
 28.   Grossman D, Holt K, Peña M, Veatch M, Gold M. Winikoff B, Blanchard K. Self-
       induction of abortion among women in the United States. Reproductive Health
       Matters 2010;18(36):136–146.
 29.   Grossman D, Grindlay K. Alternatives to ultrasound for follow-up after medication
       abortion: A systematic review. Contraception 2011;83(6):504-10.
 30.   Liang S-Y, Grossman D, Phillips K. Women’s out-of-pocket expenditures and
       dispensing patterns for oral contraceptive pills between 1996 and 2006.
       Contraception 2011;83(6):528-36.
 31.   Blanchard K, Bostrom A, Montgomery E, van der Straten A, Lince N, de Bruyn G,
       Grossman D, Chipato T, Ranjee G, Padian N. Contraception use and effectiveness
       among women in a trial of the diaphragm for HIV prevention. Contraception
       2011;83(6):556-63.
 32.   Grossman D, White K, Hopkins K, Amastae J, Shedlin M, Potter JE.
       Contraindications to Combined Oral Contraceptives Among Over-the-Counter
       versus Prescription Users. Obstet Gynecol 2011;117(3):558–65.
 33.   Potter JE, McKinnon S, Hopkins K, Amastae J, Shedlin MG, Powers DA,
       Grossman D. Continuation of prescribed compared with over-the-counter oral
       contraceptives. Obstet Gynecol 2011;117(3):551–7.
 34.   Grindlay K, Yanow S, Jelinska K, Gomperts R, Grossman D. Abortion restrictions
       in the US military: Voices from women deployed overseas. Women’s Health Issues
       2011;21(4):259-64.
 35.   Grossman D, Grindlay K, Buchacker T, Lane K, Blanchard K. Effectiveness and
       Acceptability of Medical Abortion Provided Through Telemedicine. Obstetrics and
       Gynecology 2011;118(2 Pt 1):296-303.
 36.   Holt K, Grindlay K, Taskier M, Grossman D. Unintended pregnancy and
       contraceptive use among women in the US military: A systematic literature review.
       Military Medicine 2011;176(9):1056-64.
 37.   Harris LH, Grossman D. Confronting the challenge of unsafe second-trimester
       abortion. Int J Gynaecol Obstet 2011;115(1):77-9.

                                                                                          10
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 48 of 61
                                                           Daniel A. Grossman, M. D.

 38. Grossman D, Constant D, Lince N, Alblas M, Blanchard K, Harries J. Surgical and
     medical second trimester abortion in South Africa: a cross-sectional study. BMC
     Health Serv Res. 2011;11(1):224.
 39. Harries J, Lince N, Constant C, Hargey A, Grossman D. The challenges of offering
     public second trimester abortion services in South Africa: Health care providers’
     perspectives. Journal of Biosocial Science 2011;17:1-12.
 40. Dennis A, Grossman D. Barriers to Contraception and Interest in Over-the-Counter
     Access Among Low-Income Women: A Qualitative Study. Perspect Sex Reprod
     Health 2012;44(2):84-91.
 41. Foster DG, Higgins J, Karasek D, Ma S, Grossman D. Attitudes toward unprotected
     intercourse and risk of pregnancy among women seeking abortion. Women’s Health
     Issues 2012;22(2):e149-55.
 42. Foster DG, Karasek D, Grossman D, Darney P, Schwarz EB. Interest in using
     intrauterine contraception when the option of self-removal is provided.
     Contraception 2012;85(3):257-62.
 43. White K, Potter JE, Hopkins K, Fernández L, Amastae J, Grossman D.
     Contraindications To Progestin-Only Oral Contraceptive Pills Among Reproductive
     Aged Women. Contraception 2012;86(3):199-203.
 44. Harrington EK, Newmann SJ, Onono M, Schwartz KD, Bukusi EA, Cohen C,
     Grossman D. Fertility intentions and interest in integrated family planning services
     among HIV-infected women in Nyanza Province, Kenya: a qualitative study.
     Infectious Diseases in Obstetrics and Gynecology 2012;2012, Article ID 809682.
     doi:10.1155/2012/809682.
 45. Lessard L, Karasek D, Ma S, Darney P, Deardorff J, Lahiff M, Grossman D, Foster
     DG. Contraceptive features preferred by women at high risk of unintended
     pregnancy. Perspectives on Sexual and Reproductive Health 2012;44(3):194-200.
 46. Grossman D, Garcia S, Kingston J, Schweikert S. Mexican women seeking safe
     abortion services in San Diego, California. Health Care Women Int
     2012;33(11):1060-9.
 47. Hopkins K, Grossman D, White K, Amastae J, Potter JE. Reproductive health
     preventive screening among clinic vs. over-the-counter oral contraceptive users.
     Contraception 2012;86(4):376-82.
 48. Potter JE, White K, Hopkins K, McKinnon S, Shedlin MG, Amastae J, Grossman
     D. Frustrated Demand for Sterilization among Low-Income Latinas in El Paso,
     Texas. Perspectives on Sexual and Reproductive Health 2012;44(4):228–235.
 49. White K, Grossman D, Hopkins K, Potter JE. Cutting family planning in Texas. N
     Engl J Med 2012;367(13):1179-81.
 50. Liang S-Y, Grossman D, Phillips K. User characteristics and out-of-pocket
     expenditures for progestin-only versus combined oral contraceptives. Contraception
     2012;86(6):666-72.
 51. Manski R, Dennis A, Blanchard K, Lince N, Grossman D. Bolstering the Evidence
     Base for Integrating Abortion and HIV Care: A Literature Review. AIDS Research
     and Treatment 2012 (2012), Article ID 802389. doi:10.1155/2012/802389.
 52. Schwarz EB, Burch EJ, Parisi SM, Tebb KP, Grossman D, Mehrotra A, Gonzales R.
     Computer-assisted provision of hormonal contraception in acute care settings.
     Contraception 2013;87(2):242-50.
 53. Grindlay K, Grossman D. Contraception access and use among U.S. servicewomen
     during deployment. Contraception 2013;87(2):162-9.

                                                                                       11
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 49 of 61
                                                             Daniel A. Grossman, M. D.

 54. Grossman D, Grindlay K, Buchacker T, Potter JE, Schmertmann CP. Changes in
     service delivery patterns after introducing telemedicine provision of medical abortion
     in Iowa. Am J Public Health 2013;103(1):73-78.
 55. Potter JE, Stevenson AJ, White K, Hopkins K, Grossman D. Hospital variation in
     postpartum tubal sterilization rates in California and Texas. Obstetrics and
     Gynecology 2013;121(1):152-8.
 56. Grindlay K, Grossman D. Unintended Pregnancy Among Active Duty Women in
     the United States Military, 2008. Obstetrics and Gynecology 2013;121(2 Pt 1):241-6.
 57. Hyman A, Blanchard K, Coeytaux F, Grossman D, Teixeira A. Misoprostol in
     women’s hands: a harm reduction strategy for unsafe abortion. Contraception
     2013;87(2):128-30.
 58. Grindlay K, Grossman D, Lane K. Women’s and Providers’ Experiences with
     Medical Abortion Provided Through Telemedicine: A Qualitative Study. Women’s
     Health Issues 2013;23(2):e117-22.
 59. Shedlin M, Amastae J, Potter J, Hopkins K, Grossman D. Knowledge & Beliefs
     about Reproductive Anatomy and Physiology among Mexican-Origin Women in the
     U.S.: Implications for Effective Oral Contraceptive Use. Cult Health Sex
     2013;15(4):466-79.
 60. Newmann SJ, Mishra K, Onono M, Bukusi E, Cohen CR, Gage O, Odeny R,
     Schwartz KD, Grossman D. Providers’ perspectives on provision of family planning
     to HIV-positive individuals in HIV care in Nyanza Province, Kenya. AIDS Research
     and Treatment 2013;2013, Article ID 915923.
     http://dx.doi.org/10.1155/2013/915923.
 61. Steinfeld R, Newmann SJ, Onono M, Cohen CR, Bukusi E, Grossman D.
     Overcoming Barriers to Family Planning through Integration: Perspectives of HIV-
     Positive Men in Nyanza Province, Kenya. AIDS Research and Treatment 2013;2013,
     Article ID 861983, http://dx.doi.org/10.1155/2013/861983.
 62. Henderson JT, Puri M, Blum M, Harper CC, Rana A, Gurung G, Pradhan N, Regmi
     K, Malla K, Sharma S, Grossman D, Bajracharya L, Satyal I, Acharya S, Lamchhane
     P, Darney PD. Effects of Abortion Legalization in Nepal, 2001–2010. PLoS ONE
     2013;8(5): e64775. doi:10.1371/journal.pone.0064775.
 63. Grossman D. Moving oral contraceptives over the counter as a strategy to reduce
     unintended pregnancy. Annals of Internal Medicine 2013;158(11):839-40.
 64. Committee on Practice Bulletins-Gynecology, American College of Obstetricians
     and Gynecologists, with Steinauer J, Jackson A, Grossman D. Practice Bulletin No
     135: Second-trimester abortion. Obstet Gynecol 2013;121(6):1394-1406.
 65. Foster DG, Biggs MA, Grossman D, Schwarz EB. Interest in a pericoital pill among
     women in family planning and abortion clinics. Contraception 2013;88(1):141-6.
 66. White K, Hopkins K, Potter JE, Grossman D. Knowledge and attitudes about long-
     acting reversible contraception among Latina women who desire sterilization.
     Women’s Health Issues 2013;23(4):e257-e263.
 67. Grindlay K, Burns B, Grossman D. Prescription requirements and over-the-counter
     access to oral contraceptives: A global review. Contraception 2013;88(1):91-6.
 68. McIntosh J, Wahlin B, Grindlay K, Batchelder M, Grossman D. Insurance and
     Access Implications of an Over-the-Counter Switch for a Progestin-Only Pill.
     Perspectives on Sexual and Reproductive Health 2013;45(3):164-9.




                                                                                        12
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 50 of 61
                                                           Daniel A. Grossman, M. D.

 69. Grossman D, Grindlay K, Li R, Potter JE, Trussell J, Blanchard K. Interest in over-
     the-counter access to oral contraceptives among women in the United States.
     Contraception 2013;88(4):544-52.
 70. Grossman D, Onono M, Newmann SJ, Blat C, Bukusi EA, Shade SB, Steinfeld RL,
     Cohen CR. Integration of family planning services into HIV care and treatment in
     Kenya: a cluster-randomized trial. AIDS 2013; 27(Suppl 1):S77-S85.
 71. Shade SB, Kevany S, Onono M, Ochieng G, Steinfeld RL, Grossman D, Newmann
     SJ, Blat C, Bukusi EA, Cohen CR. Cost, Cost-efficiency and Cost-effectiveness of
     Integrated Family Planning and HIV Services in Nyanza, Kenya. AIDS 2013;
     27(Suppl 1):S87-S92.
 72. van Dijk MG, Lara Pineda D, Grossman D, Sorhaindo A, García SG. The Female
     Condom: A Promising but Unavailable Method for Dominican Sex Workers, Their
     Clients, and Their Partners. Journal of the Association of Nurses in AIDS Care
     2013;24(6):521-9.
 73. White K, Potter JE, Hopkins K, Amastae J, Grossman D. Hypertension among oral
     contraceptive users in El Paso, Texas. Journal of Health Care for the Poor and
     Underserved 2013;24(4):1511-21.
 74. Withers M, Dworkin S, Harrington E, Kwena Z, Onono M, Bukusi E, Cohen CR,
     Grossman D, Newmann SJ. Fertility intentions among HIV-infected, sero-
     concordant Kenyan couples in Nyanza Province, Kenya. Cult Health Sex
     2013;15(10):1175-90.
 75. Newmann SJ, Grossman D, Blat C, Onono M, Steinfeld RL, Bukusi EA, Shade SB,
     Cohen CR. Does integrating family planning into HIV care and treatment impact
     intention to use contraception? Patient perspectives from HIV-infected individuals
     in Nyanza Province, Kenya. Int J Gynaecol Obstet 2013;123 Suppl 1:e16-23.
 76. Grossman D, Fuentes L. Over-the-counter access to oral contraceptives as a
     reproductive healthcare strategy. Curr Opin Obstet Gynecol 2013;25(6):500-5.
 77. White K, Potter JE, Hopkins K, Grossman D. Variation in postpartum
     contraceptive method use: Results from the Pregnancy Risk Assessment Monitoring
     System (PRAMS). Contraception 2014;89(1):57-62.
 78. Burns B, Grindlay K, Holt K, Manski R, Grossman D. Military sexual trauma among
     U.S. servicewomen during deployment: A qualitative study. AJPH 2014;104:345-349.
 79. Committee on Practice Bulletins-Gynecology, American College of Obstetricians
     and Gynecologists, with Creinin M, Grossman D. Practice Bulletin No 143: Medical
     management of first-trimester abortion. Obstet Gynecol 2014;123(3):676-92.
 80. Wahlin B, Grindlay K, Grossman D. Should Oral Contraceptives Be Available Over
     the Counter? Food and Drug Policy Forum 2014; 4(3).
 81. Constant D, Grossman D, Lince N, Harries J. Self-induction of abortion among
     women accessing second trimester abortion services in the public sector, Western
     Cape, South Africa: An exploratory study. South African Medical Journal
     2014;104(4):302-305.
 82. Onono M, Blat C, Miles S, Steinfeld R, Wekesa P, Bukusi EA, Owuor K, Grossman
     D, Cohen CR, Newmann SJ. Impact of family planning health talks by lay health
     workers on contraceptive knowledge and attitudes among HIV-infected patients in
     rural Kenya. Patient Educ Couns 2014;94(3):438-41.
 83. Grossman D, White K, Hopkins K, Potter JE. The public health threat of anti-
     abortion legislation. Contraception 2014;89:73-4.



                                                                                      13
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 51 of 61
                                                           Daniel A. Grossman, M. D.

 84. Foster DG, Grossman D, Turok DK, Peipert JF, Prine L, Schreiber CA, Jackson A,
     Barar R, Schwarz EB. Interest in and experience with IUD self-removal.
     Contraception 2014;90(1):54-9.
 85. Manski R, Grindlay K, Burns B, Holt K, Grossman D. Reproductive health access
     among deployed U.S. servicewomen: a qualitative study. Military Medicine
     2014;1179(6):645-52.
 86. Grindlay K, Foster DG, Grossman D. Attitudes Toward Over-the-Counter Access
     to Oral Contraceptives Among a Sample of Abortion Clients in the United States.
     Perspect Sex Reprod Health 2014;46(2):83-9.
 87. Grossman D, Constant D, Lince-Deroche N, Harries J, Kluge J. A randomized trial
     of misoprostol versus laminaria before dilation and evacuation in South Africa.
     Contraception 2014;90(3):234-41.
 88. Patel R, Baum S, Grossman D, Steinfeld R, Onono M, Cohen CR, Bukusi EA,
     Newmann SJ. HIV-positive men’s experiences with integrated family planning and
     HIV services in western Kenya: Integration fosters male involvement. AIDS Patient
     Care STDS 2014;28(8):418-24.
 89. Blanchard K, Chipato T, Ramjee G, Nhemachena T, Harper CC, and the Provider
     Study Writing Committee (including Grossman D). Clinicians’ perceptions and
     provision of hormonal contraceptives for HIV positive and at-risk women in
     Southern Africa: an original research article. Contraception 2014;90(4):391-8.
 90. DePiñeres T, Baum S, Grossman D. Acceptability and clinical outcomes of first- and
     second-trimester surgical abortion by suction aspiration in Colombia. Contraception
     2014;90(3):242-8.
 91. Potter JE, Hopkins K, Aiken ARA, Hubert Lopez C, Stevenson AJ, White K,
     Grossman D. Unmet Demand for Highly Effective Postpartum Contraception in
     Texas. Contraception 2014;90(5):488-95.
 92. Grossman D, Baum S, Fuentes L, White K, Hopkins K, Stevenson A, Potter JE.
     Change in abortion services after implementation of a restrictive law in Texas.
     Contraception 2014;90(5):496-501.
 93. Raymond EG, Grossman D, Weaver MA, Toti S, Winikoff B. Mortality of induced
     abortion, other outpatient surgical procedures, and common activities in the United
     States. Contraception 2014;90(5):476-9.
 94. Tao AR, Onono M, Baum S, Grossman D, Steinfeld R, Cohen CR, Bukusi EA,
     Newmann SJ. Providers’ perspectives on male involvement in family planning in the
     context of family planning/HIV integration in Nyanza, Kenya. AIDS Care
     2015;27(1):31-7.
 95. Grindlay K, Grossman D. Women’s perspectives on age restrictions for over-the-
     counter access to oral contraceptives in the United States. J Adolesc Health
     2015;56(1):38-43.
 96. Upadhyay UD, Desai S, Zlidar V, Weitz TA, Grossman D, Anderson P, Taylor D.
     Incidence of Emergency Department Visits and Complications After Abortion.
     Obstet Gynecol 2015;125(1):175-83.
 97. Biggs MA, Rocca CH, Brindis CD, Hirsch H, Grossman, D. Did increasing use of
     highly effective contraception contribute to declining abortions in Iowa?
     Contraception 2015;91:167-73.
 98. Lara D, Holt K, Pena M, Grossman D. Knowledge of abortion laws and services
     among low-income women in three United States cities. J Immigr Minor Health
     2015;17(6):1811-8.

                                                                                     14
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 52 of 61
                                                            Daniel A. Grossman, M. D.

 99. Hopkins K, White K, Linkin F, Hubert C, Grossman D, Potter JE. Women’s
     Experiences Seeking Publicly Funded Family Planning Services in Texas. Perspect
     Sex Reprod Health 2015;47(2):63-70.
100. White K, Hopkins K, Aiken A, Stevenson A, Hubert C, Grossman D, Potter JE The
     impact of reproductive health legislation on family planning clinic services in Texas.
     AJPH 2015;105(5):851-8.
101. Foster DG, Biggs MA, Phillips KA, Grindlay K, Grossman D. Potential Public
     Sector Cost-Savings from Over-the-Counter Access to Oral Contraceptives.
     Contraception 2015;91(5):373-9.
102. Onono M, Guzé MA, Grossman D, Steinfeld R, Bukusi EA, Shade S, Cohen CR,
     Newmann SJ. Integrating family planning and HIV services in western Kenya: the
     impact on HIV-infected patients' knowledge of family planning and male attitudes
     toward family planning. AIDS Care 2015;27(6):743-52.
103. Withers M, Dworkin SL, Zakaras JM, Onono M, Oyier B, Cohen CR, Bukusi EA,
     Grossman D, Newmann SJ. 'Women now wear trousers': men's perceptions of
     family planning in the context of changing gender relations in western Kenya. Cult
     Health Sex 2015;17(9):1132-46.
104. Grossman D, White K, Harris L, Reeves M, Blumenthal PD, Winikoff B, Grimes
     DA. Continuing pregnancy after mifepristone and “reversal” of first-trimester
     medical abortion: a systematic review. Contraception 2015;92:206-11.
105. Dennis A, Fuentes L, Douglas-Durham E, Grossman D. Barriers to and Facilitators
     of Moving Miscarriage Management Out of the Operating Room. Perspect Sex
     Reprod Health 2015;47(3):141-9.
106. Grossman D, Goldstone P. Mifepristone by prescription: a dream in the United
     States but reality in Australia. Contraception 2015;92:186-9.
107. Baum S, DePiñeres T, Grossman D. Delays and barriers to care in Colombia among
     women obtaining legal first- and second-trimester abortion. International Journal of
     Gynecology and Obstetrics 2015;131(3):285-8.
108. Lince-Deroche N, Constant D, Harries J, Blanchard K, Sinanovic E, Grossman D.
     The Costs of Accessing Abortion in South Africa: Women’s costs associated with
     second-trimester abortion services in Western Cape Province. Contraception
     2015;92(4):339-44.
109. Dzuba I, Grossman D, Schreiber CA. Off-label indications for mifepristone in
     gynecology and obstetrics. Contraception 2015;92:203-5.
110. Raymond EG, Grossman D, Wiebe E, Winikoff B. Reaching Women Where They
     Are: Eliminating The Initial In-Person Medical Abortion. Contraception
     2015;92:190-3.
111. White K, Carroll E, Grossman D. Complications from first-trimester aspiration
     abortion: A systematic review of the literature. Contraception 2015; 92(5):422-38.
112. Grindlay K, Grossman D. Unintended Pregnancy among Active-Duty Women in the
     United States Military, 2011. Contraception 2015; 92(6):589-95.
113. Grossman D. Over-the-counter access to oral contraceptives. Obstetrics and
     Gynecology Clinics of North America 2015;42:619-29.
114. Newmann SJ, Zakaras JM, Tao AR, Onono M, Bukusi EA, Cohen CR, Steinfeld R,
     Grossman D. Integrating family planning into HIV care in western Kenya: HIV care
     providers’ perspectives and experiences one year following integration. AIDS Care
     2016; 28(2):209-13.



                                                                                        15
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 53 of 61
                                                            Daniel A. Grossman, M. D.

115. Potter JE, Hubert C, Stevenson AJ, Hopkins K, Aiken ARA, White K, Grossman D.
     Barriers to Postpartum Contraception in Texas and Pregnancy Within 2 Years of
     Delivery. Obstet Gynecol 2016;127:289–96.
116. Hubert C, White K, Hopkins K, Grossman D, Potter JE. Perceived interest in
     vasectomy among Latina women and their partners in a community with limited
     access to female sterilization. J Health Care Poor Underserved 2016; 27(2):762-77.
117. Baum S, Burns B, Davis L, Yeung M, Scott C, Grindlay K, Grossman D.
     Perspectives among a diverse sample of women on the possibility of obtaining oral
     contraceptives over the counter: A qualitative study. Women’s Health Issues
     2016;26(2):147-52.
118. Grindlay K, Grossman D. Prescription birth control access among U.S. women at
     risk of unintended pregnancy. J Womens Health (Larchmt) 2016;25(3):249-54.
119. Fuentes L, Lebenkoff S, White K, Gerdts C, Hopkins K, Potter JE, Grossman D.
     Women’s experiences seeking abortion care shortly after the closure of clinics due to
     a restrictive law in Texas. Contraception 2016;93(4):292-7.
120. Newmann SJ, Rocca CH, Zakaras JM, Onono M, Bukusi EA, Grossman D, Cohen
     CR. Does Integrating Family Planning into HIV Services Improve Gender Equitable
     Attitudes? Results from a Cluster Randomized Trial in Nyanza, Kenya. AIDS Behav
     2016;20(9):1883-92.
121. White K, deMartelly V, Grossman D, Turan JM. Experiences Accessing Abortion
     Care in Alabama among Women Traveling for Services. Women’s Health Issues
     2016;26(3):298-304.
122. White K, Potter JE, Stevenson A, Fuentes L, Hopkins K, Grossman D. Women’s
     knowledge of and support for abortion restrictions in Texas: Findings from a
     statewide representative survey. Perspect Sex Reprod Health 2016;48(4):189-197.
123. Norris A, Harrington BJ, Grossman D, Hemed M, Hindin M. Abortion experiences
     among Zanzibari women: a chain-referral sampling study. Reprod Health
     2016;13(1):23.
124. Gerdts C, Fuentes L, Grossman D, White K, Keefe-Oates B, Baum SE, Hopkins K,
     Stolp CW, Potter JE. Impact of Clinic Closures on Women Obtaining Abortion
     Services After Implementation of a Restrictive Law in Texas. Am J Public Health
     2016;106(5):857-64.
125. Grossman D, Grindlay K, Burns B. Public funding for abortion where broadly legal.
     Contraception 2016;94(5):453-460.
126. Constant D, Harries J, Malaba T, Myer L, Patel M, Petro G, Grossman D. Clinical
     Outcomes and Women’s Experiences before and after the Introduction of
     Mifepristone into Second-Trimester Medical Abortion Services in South Africa.
     PLoS One 2016;11(9):e0161843.
127. Grossman D, Goldstone P. Reply to: “Mifepristone by prescription: not quite a
     reality in Australia.” Contraception 2016;94(4):379.
128. Dragoman MV, Grossman D, Kapp N, Nguyen MH, Habib N, Duong LD, Tamang
     A. Two prophylactic medication approaches in addition to a pain control regimen
     for early medical abortion <63 days’ gestation with mifepristone and misoprostol:
     study protocol for a randomized, controlled trial. Reprod Health 2016;13(1):132.
129. Baum SE, White K, Hopkins K, Potter JE, Grossman D. Women’s Experience
     Obtaining Abortion Care in Texas after Implementation of Restrictive Abortion
     Laws: A Qualitative Study. PLoS One 2016;11(10):e0165048.



                                                                                       16
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 54 of 61
                                                            Daniel A. Grossman, M. D.

130. Grindlay K, Grossman D. Telemedicine provision of medical abortion in Alaska:
     Through the provider’s lens. J Telemed Telecare 2017;23(7):680-685.
131. Grossman D. The Use of Public Health Evidence in Whole Woman’s Health v.
     Hellerstedt. JAMA Intern Med 2017;177(2):155-156.
132. Upadhya KK, Santelli JS, Raine-Bennett TR, Kottke MJ, Grossman D. Over-the-
     Counter Access to Oral Contraceptives for Adolescents. J Adolesc Health
     2017;60(6):634-640.
133. Whitehouse KC, Kim CR, Ganatra B, Duffy JMN, Blum J, Brahmi D, Creinin MD,
     DePiñeres T, Gemzell-Danielsson K, Grossman D, Winikoff B, Gülmezoglu AM.
     Standardizing Abortion Research Outcomes (STAR): a protocol for developing,
     disseminating, and implementing a core outcome set for medical and surgical
     abortion. Contraception 2017;95(5):437-441.
134. White K, Campbell A, Hopkins K, Grossman D, Potter JE. Barriers to offering
     vasectomy at publicly funded family planning organizations in Texas. Am J Mens
     Health 2017;11(3):757-766.
135. Grossman D, White K, Hopkins K, Potter JE. Change in Distance to Nearest
     Facility and Abortion in Texas, 2012 to 2014. JAMA 2017;317(4):437-439.
136. Mifeprex REMS Study Group., Raymond EG, Blanchard K, Blumenthal PD,
     Cleland K, Foster AM, Gold M, Grossman D, Pendergast MK, Westhoff CL,
     Winikoff B. Sixteen Years of Overregulation: Time to Unburden Mifeprex. N Engl J
     Med 2017;376(8):790-794.
137. Kapp N, Grossman D, Jackson E, Castleman L, Brahmi D. A research agenda for
     moving early medical pregnancy termination over the counter. BJOG 2017;
     124(11):1646-1652.
138. Cohen CR, Grossman D, Onono M, Blat C, Newmann SJ, Burger RL, Shade SB,
     Bett N, Bukusi EA. Integration of family planning services into HIV care clinics:
     Results one year after a cluster randomized controlled trial in Kenya. PLoS One
     2017;12(3):e0172992.
139. Potter JE, Coleman-Minahan K, White K, Powers DE, Dillaway C, Stevenson AJ,
     Hopkins K, Grossman D. Contraception After Delivery among Publicly Insured
     Women in Texas: Use compared with Preference. Obstet Gynecol 2017;130(2):393-
     402.
140. White K, Turan JM, Grossman D. Travel for Abortion Services in Alabama and
     Delays Obtaining Care. Womens Health Issues 2017;27(5):523-529.
141. Grossman D, Grindlay K. Safety of Medical Abortion Provided Through
     Telemedicine Compared With in Person. Obstet Gynecol 2017;130(4):778-782.
142. White K, Grossman D, Stevenson AJ, Hopkins K, Potter JE. Does information
     about abortion safety affect Texas voters' opinions about restrictive laws? A
     randomized study. Contraception 2017;96(6):381-387.
143. Grindlay KK, Seymour JW, Fix L, Reiger S, Keefe-Oates B, Grossman D. Abortion
     Knowledge and Experiences Among US Servicewomen: A Qualitative Study.
     Perspect Sex Reprod Health 2017;49(4):245-252.
144. Grossman D, Baum SE, Andjelic D, Tatum C, Torres G, Fuentes L, Friedman J. A
     harm-reduction model of abortion counseling about misoprostol use in Peru with
     telephone and in-person follow-up: A cohort study. PLoS One 2018;13(1):e0189195.
145. Rocca CH, Goodman S, Grossman D, Cadwallader K, Thompson KMJ, Talmont E,
     Speidel JJ, Harper CC. Contraception after medication abortion in the United States:



                                                                                       17
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 55 of 61
                                                           Daniel A. Grossman, M. D.

     results from a cluster randomized trial. Am J Obstet Gynecol 2018;218(1):107.e1-
     107.e8.
146. Rocca CH, Puri M, Shrestha P, Blum M, Maharjan D, Grossman D, Regmi K,
     Darney PD, Harper CC. Effectiveness and safety of early medication abortion
     provided in pharmacies by auxiliary nurse-midwives: A non-inferiority study in
     Nepal. PLoS One 2018;13(1):e0191174.
147. White K, Hopkins K, Grossman D, Potter JE. Providing family planning services at
     primary care organizations after the exclusion of Planned Parenthood from publicly
     funded programs in Texas: early qualitative evidence. Health Services Research
     2018;53 Suppl 1:2770-2786.
148. Grindlay KK, Grossman D. Interest in over-the-counter access to a progestin-only
     pill among women in the United States. Women’s Health Issues 2018;28(2):144-151.
149. Vu K, Rafie S, Grindlay K, Gutierrez H, Grossman D. Pharmacist Intentions to
     Prescribe Hormonal Contraception Following New Legislative Authority in
     California. Journal of Pharmacy Practice 2019;32(1):54-61.
150. Hopkins K, Hubert C, Coleman-Minahan K, Stevenson AJ, White K, Grossman D,
     Potter JE. Unmet demand for short-acting hormonal and long-acting reversible
     contraception among community college students in Texas. Journal of American
     College Health 2018;66(5):360-8.
151. Lince-Deroche N, Harries J, Constant D, Morroni C, Pleaner M, Fetters T,
     Grossman D, Blanchard K, Sinanovic E. Doing more for less: Identifying
     opportunities to expand public sector access to safe abortion in South Africa
     through budget impact analysis. Contraception 2018;97(2):167-176.
152. Raifman S, Anderson P, Kaller S, Tober D, Grossman D. Evaluating the capacity of
     California’s publicly-funded universities to provide medication abortion.
     Contraception 2018;98(4):306-311.
153. Raifman S, Orlando M, Rafie S, Grossman D. Medication abortion: Potential for
     improved patient access through pharmacies. J Am Pharm Assoc (2003)
     2018;58(4):377-381.
154. Lince-Deroche N, Constant D, Harries J, Kluge J, Blanchard K, Sinanovic E,
     Grossman D. The costs and cost effectiveness of providing second-trimester medical
     and surgical safe abortion services in Western Cape Province, South Africa. PLoS
     ONE 2018;13(6):e0197485.
155. Grossman D and White K. Abortion “Reversal” — Legislating without Evidence. N
     Eng J Med 2018;379(16):1491-3.
156. Biggs MA, Ralph L, Raifman S, Foster DG, Grossman D. Support for and interest in
     alternative models of medication abortion provision among a national probability
     sample of U.S. women. Contraception 2019;99(2):118-124.
157. Seymour JW, Fix L, Grossman D, Grindlay K. Facilitators and Barriers to
     Contraceptive Use Among U.S. Servicewomen Who Had an Abortion. Mil Med
     2019;184(5-6):e417-e423.
158. Zuniga C, Grossman D, Harrell S, Blanchard K, Grindlay K. Breaking down barriers
     to birth control access: An assessment of online platforms prescribing birth control
     in the USA. In press at Journal of Telemedicine and Telecare.
159. Grossman D, Grindlay K, Altshuler AL, Schulkin J. Induced Abortion Provision
     Among a National Sample of Obstetrician–Gynecologists. Obstet Gynecol
     2019;133:477–83.



                                                                                      18
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 56 of 61
                                                          Daniel A. Grossman, M. D.

160. Baum SE, White K, Hopkins K, Potter JE, Grossman D. Rebound of medication
     abortion in Texas following updated mifepristone label. Contraception
     2019;99(5):278-280.
161. Potter JE, Stevenson AJ, Coleman-Minahan K, Hopkins K, White K, Baum SE,
     Grossman D. Challenging unintended pregnancy as an Indicator of reproductive
     autonomy. Contraception 2019;100(1):1-4.
162. White K, Baum SE, Hopkins K, Potter JE, Grossman D. Change in Second-
     Trimester Abortion After Implementation of a Restrictive State Law. Obstet
     Gynecol 2019;133:771-9.
163. Mark A, Foster AM, Grossman D, Prager SW, Reeves M, Velásquez CV, Winikoff
     B. Foregoing Rh testing and anti-D immunoglobulin for women presenting for early
     abortion: a recommendation from the National Abortion Federation's Clinical
     Policies Committee. Contraception 2019;99(5):265-266.
164. Castleberry NM, Stark L, Schulkin J, Grossman D. Implementing best practices for
     the provision of long-acting reversible contraception: a survey of obstetrician-
     gynecologists. Contraception 2019;100(2):123-127.
165. Constant D, Kluge J, Harries J, Grossman D. An analysis of delays among women
     accessing second-trimester abortion in the public sector in South Africa.
     Contraception 2019;100(3):209-213.
166. Ehrenreich K, Kaller S, Raifman S, Grossman D. Women’s Experiences Using
     Telemedicine to Attend Abortion Information Visits in Utah: A Qualitative Study.
     Womens Health Issues 2019;29(5):407-413.
167. Ralph LJ, Schwarz EB, Grossman D, Foster DG. Self-reported Physical Health of
     Women Who Did and Did Not Terminate Pregnancy After Seeking Abortion
     Services: A Cohort Study. Ann Intern Med. 2019 Jun 11. doi: 10.7326/M18-1666.
     [Epub ahead of print]
168. Kohn JE, Snow JL, Simons HR, Seymour JW, Thompson TA, Grossman D. Safety
     and effectiveness of medication abortion provided via telemedicine in four U.S.
     states. Obstet Gynecol 2019;134(2):343-350.
169. Grossman D. Expanding Access to Short-Acting Hormonal Contraceptive Methods
     in the United States. JAMA Intern Med. 2019 Jul 8. doi:
     10.1001/jamainternmed.2019.1676. [Epub ahead of print]
170. Upadhyay UD, Grossman D. Telemedicine for medication abortion. Contraception.
     2019 Jul 26. pii: S0010-7824(19)30232-X. doi: 10.1016/j.contraception.2019.07.005.
     [Epub ahead of print]
171. Moseson H, Filippa S, Baum SE, Gerdts C, Grossman D. Reducing underreporting
     of stigmatized pregnancy outcomes: results from a mixed-methods study of self-
     managed abortion in Texas using the list-experiment method. BMC Womens Health
     2019;19(1):113.
172. Daniel S, Raifman S, Kaller S, Grossman D. Characteristics of patients having
     telemedicine versus in-person informed consent visits before abortion in Utah.
     Contraception. 2019 Sep 4. pii: S0010-7824(19)30407-X. doi:
     10.1016/j.contraception.2019.08.010. [Epub ahead of print]
173. Grossman D, Raifman S, Bessenaar T, Duong LD, Tamang A, Dragoman MV.
     Experiences with pain of early medical abortion: qualitative results from Nepal,
     South Africa, and Vietnam. BMC Womens Health. 2019;19(1):118.




                                                                                     19
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 57 of 61
                                                                 Daniel A. Grossman, M. D.

  174. Ehrenreich K, Kriz R, Grossman D. Miscarriage information available on the
       internet: A content analysis of leading consumer websites. In press at Contraception:
       X. https://doi.org/10.1016/j.conx.2019.100010.
  175. Biggs MA, Casas L, Ramm A, Baba CF, Correa SV, Grossman D. Future health
       providers' willingness to provide abortion services following decriminalization of
       abortion in Chile: a cross-sectional survey. BMJ Open 2019;9(10):e030797.

NON-PEER REVIEWED PUBLICATIONS
Review articles and commentaries
   1. Weitz T, Foster A, Ellertson C, Grossman D, Stewart F. “Medical” and “surgical”
       abortion: rethinking the modifiers. Contraception 2004; 69(1):77-8.
   2. Levin C, Grossman D, Garcia SG. Unsafe abortion costs in Mexico City. In:
       Institute of Development Studies. id2 health focus: unsafe abortion. 2007.
   3. Grossman D. Should oral contraceptives be sold over-the-counter? Yes.
       Contemporary OB/GYN 2008;53(9):63-73.
   4. Goodman S, Gordon R, Eckhardt C, Osborne S, Grossman D, Spiedel JJ. Beyond
       education and training: making change stick. Contraception 2009;79(5):331-3.
   5. Grossman D. Over-the-counter access to oral contraceptives. Expert Review of
       Obstetrics and Gynecology 2011; 6(5):501-8.
   6. Grossman D. Should women have over-the-counter access to oral contraceptive
       pills? Expert Review of Obstetrics and Gynecology 2013; 8(5):389–391.
   7. Grossman D. The potential impact of over-the-counter access to oral contraceptives
       to reduce unintended pregnancy. American Family Physician 2015;92(11):968-9.
   8. Grossman D. Sexual and reproductive health under the Trump presidency: policy
       change threatens women in the USA and worldwide. J Fam Plann Reprod Health
       Care 2017;43(2):89-91.
   9. Grossman D. Telemedicine for medical abortion - Time to move toward broad
       implementation. BJOG 2019;126(9):1103.

Book and chapters
   1. Grossman D, Díaz Olavarrieta C. “Manejo del dolor en la atención posaborto (Pain
       management in the post-abortion care setting).” In: Billings DL, Vernon R, editors.
       Avances en la atención posaborto en América Latina y el Caribe: Investigando,
       aplicando y expandiendo. Mexico City: The Population Council, 2007.
   2. Lafaurie MM, Grossman D, Troncoso E, Billings DL, Chávez S, Maira G, Martinez
       I, Mora M, Ortiz O. “El aborto con medicamentos en América Latina: Las
       experiencias de las mujeres en México, Colombia, Ecuador y Perú.” Bogota, 2005.
   3. Amastae J, Shedlin M, White K, Hopkins K, Grossman DA, Potter JE. “Lessons for
       Border Research: The Border Contraceptive Access Study.” In: Ochoa O’Leary A,
       Deeds CM, and Whiteford S, editors. Uncharted Terrains: New Directions in Border
       Research Methodology, Ethics, and Practice. Tucson, AZ: The University of Arizona Press,
       2013. p. 249-64.
   4. Wiebe E and Grossman D. “Telemedicine.” In: Rowlands S, editor. Abortion Care.
       Cambridge: Cambridge University Press, 2014. p. 227-35.
   5. Winikoff B and Grossman D. “Contraception.” In: Goldman L, Schafer AI, editors.
       Goldman-Cecil Medicine, 25th edition. Philadelphia: Elsevier Saunders, 2015. p. 1604-10.




                                                                                             20
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 58 of 61
                                                             Daniel A. Grossman, M. D.

   6. Casas Isaza X, Cabrera O, Reingold R, Grossman D. Stolen Lives: A multi-country
      study on the health effects of forced motherhood on girls 9-14 years old. New York,
      NY: Planned Parenthood Global, 2015.
   7. Raymond E and Grossman D. “Progestin-only pills.” In: Hatcher RA, et al., eds.
      Contraceptive Technology, 21st edition. New York, NY: Ayer Company Publishers, Inc.,
      2018. p. 317-28.
   8. Winikoff B and Grossman D. “Contraception.” In: Goldman L, Schafer AI, editors.
      Goldman-Cecil Medicine, 26th edition. In press.
Other publications
   1. Grossman D. Medical methods for first trimester abortion: RHL commentary (last
       revised: 3 September 2004). The WHO Reproductive Health Library, No 8, Update
       Software Ltd, Oxford, 2005. Excerpt available at:
       http://www.rhlibrary.com/Commentaries/htm/Dgcom.htm.
   2. Grossman D. Medical methods for first trimester abortion: RHL practical aspects
       (last revised: 3 September 2004). The WHO Reproductive Health Library, No 8,
       Update Software Ltd, Oxford, 2005.
   3. Potter JE and Grossman D. Make birth control available to immigrants. Op-ed in
       the Austin Statesman 2010. Available at
       http://www.statesman.com/opinion/potter-grossman-make-birth-control-available-
       to-immigrants-896651.html.
   4. Grossman D. Female active duty soldiers face many barriers to care. RH Reality
       Check 2010. Available at: http://www.rhrealitycheck.org/blog/2010/12/08/study-
       female-active-duty-soldiers-face-many-barriers-care.
   5. Grossman D. Making mifepristone available and accessible in Latin America.
       International Consortium for Medical Abortion newsletter. January 2011; 4:3.
   6. Wahlin B, Chin KK, Dawes Gay E, Grossman D, McGuire KI, Taylor-McGhee B,
       Scott C. VIEWPOINT: Why birth control needs to be both over the counter and on
       your insurance plan. ThinkProgress 2013. Available at
       http://thinkprogress.org/health/2013/04/30/1934631/viewpoint-birth-control-
       otc/?mobile=nc.
   7. Raymond E, Grossman D. Dealing with breast cancer (2 letters). Letter to the
       Editor, New York Times, June 3, 2013. Available at
       http://www.nytimes.com/2013/06/04/science/dealing-with-breast-cancer-2-
       letters.html?_r=1&.
   8. Cockrill K., Herold, S., Blanchard, K., Grossman, D., Upadhyay, U., Baum S. (2013).
       Addressing Abortion Stigma Through Service Delivery: A White Paper. Retrieved
       from Ibis Reproductive Health:
       http://www.ibisreproductivehealth.org/publications/addressing-abortion-stigma-
       through-service-delivery-white-paper.
   9. Blanchard K, Grossman D, Wahlin B. The real way to improve contraceptive access.
       The Hill, July 30, 2014. Available at http://thehill.com/blogs/congress-
       blog/healthcare/213716-the-real-way-to-improve-contraceptive-access.
   10. Grossman D. In the Obamacare birth-control debate, there’s a logical path. Op-ed in
       the Los Angeles Times, October 18, 2014. Available at
       http://www.latimes.com/opinion/op-ed/la-oe-grossman-contraceptives-midterm-
       over-the-cou-20141020-story.html.



                                                                                        21
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 59 of 61
                                                          Daniel A. Grossman, M. D.

 11. Grossman D. Birth control pills should not be prescription-only. Op-ed in the Los
     Angeles Times, June 19, 2015. Available at http://www.latimes.com/opinion/op-
     ed/la-oe-grossman-otc-birth-control-pills-20150619-story.html.
 12. Grossman D. How do you make a safe abortion safer? RH Reality Check 2015.
     Available at http://rhrealitycheck.org/article/2015/06/30/make-safe-abortion-
     safer/.
 13. Grossman D. Hampering this safe abortion method is cruel and wrong. Newsweek,
     September 28, 2015. Available at http://www.newsweek.com/hampering-safe-
     abortion-method-cruel-and-wrong-377638.
 14. Texas Policy Evaluation Project. Abortion wait times in Texas (Research brief).
     November 25, 2015.
     http://sites.utexas.edu/txpep/files/2016/01/Abortion_Wait_Time_Brief.pdf.
 15. Texas Policy Evaluation Project. Knowledge, opinion and experience related to
     abortion self-induction in Texas (Research brief). November 25, 2015.
     http://liberalarts.utexas.edu/txpep/_files/pdf/TxPEP-Research-Brief-
     KnowledgeOpinionExperience.pdf.
 16. Texas Policy Evaluation Project. Texas women’s experiences attempting self-induced
     abortion in Texas (Research brief). November 25, 2015.
     http://liberalarts.utexas.edu/txpep/_files/pdf/TxPEP-Research-Brief-
     WomensExperiences.pdf.
 17. Grossman D. The new face of self-induced abortion - in Texas and beyond.
     Houston Chronicle, January 21, 2016. Available at
     http://www.houstonchronicle.com/opinion/outlook/article/Grossman-The-new-
     face-of-self-induced-abortion-
     6775378.php?t=3d6d5c30c9438d9cbb&cmpid=twitter-premium.
 18. Texas Policy Evaluation Project. Change in number of physicians providing abortion
     care in Texas after HB2 (Research brief). February 29, 2016.
     http://liberalarts.utexas.edu/txpep/research-briefs/admitting-privileges-research-
     brief.php.
 19. Grossman D. Whole Woman’s Health v. Hellerstedt: Quantifying The Case’s Potential
     Impact On Abortion Access And Women’s Health. Health Affairs Blog, March 1,
     2016. Available at http://healthaffairs.org/blog/2016/03/01/whole-womans-
     health-v-hellerstedt-quantifying-the-cases-potential-impact-on-abortion/.
 20. Grossman D. The sudden slump in abortions in Texas explained. Newsweek,
     April 7, 2016. Available at http://www.newsweek.com/sudden-slump-abortions-
     texas-explained-444351.
 21. Grossman D. El aborto en el segundo trimestre. Red de acceso al aborto seguro
     – Argentina. Available at
     http://www.clacaidigital.info:8080/xmlui/bitstream/handle/123456789/834/Do
     c5_REDAAS_2016_Grossman.pdf?sequence=1&isAllowed=y.
 22. Grossman D. State’s ‘Woman’s Right To Know’ booklet is lacking evidence.
     Austin American-Statesman, August 5, 2016. Available at:
     http://www.mystatesman.com/news/news/opinion/grossman-states-womans-
     right-to-know-booklet-is-la/nr9jZ/.
 23. Grossman D and Joffe C. Zika and the military. Letter to the editor, New York
     Times, August 15, 2016. Available at:
     http://www.nytimes.com/2016/08/16/opinion/zika-and-the-
     military.html?_r=0.

                                                                                    22
Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 60 of 61
                                                         Daniel A. Grossman, M. D.

 24. Grossman D. Give Women Their Reproductive Revolution: It’s long past time to
     remove the FDA’s unscientific restrictions on the abortion pill. US News &
     World Report, September 30, 2016. Available at:
     http://www.usnews.com/opinion/articles/2016-09-30/its-long-past-time-to-
     remove-abortion-pill-restrictions.
 25. Grossman D. Trump is wrong on abortion and Roe v. Wade. USA Today,
     January 22, 2017. http://www.usatoday.com/story/opinion/2017/01/22/trump-
     wrong-abortion-roe-v-wade-texas-column/96802764/.
 26. Grossman D. Letter in response to “With Child,” Letter from South Dakota,
     Harper’s Magazine, February 2017. http://harpers.org/archive/2017/02/letters-
     853/.
 27. Grossman D. Overregulation is forcing women to have late-term abortions. Los
     Angeles Times, February 28, 2017. http://www.latimes.com/opinion/op-ed/la-
     oe-grossman-remove-restrictions-on-medication-abortion-20170228-story.html.
 28. Grossman D. Should over-the-counter medical abortion be available? The
     Guardian, April 28, 2017.
     https://www.theguardian.com/commentisfree/2017/apr/28/should-over-
     counter-medical-abortion-be-available.
 29. Grossman D, Deady G. Virginia is wrong to target a woman after an abortion.
     Washington Post, April 28, 2017.
     https://www.washingtonpost.com/opinions/virginia-is-wrong-to-target-a-
     woman-after-an-abortion/2017/04/28/6f827886-26a0-11e7-a1b3-
     faff0034e2de_story.html?utm_term=.c2650228f034.
 30. Grossman D. One Year After the Supreme Court’s HB2 Ruling, Facts Matter
     More Than Ever. Huffington Post, June 27, 2017.
     http://www.huffingtonpost.com/entry/one-year-after-the-supreme-courts-
     hb2-ruling-facts-matter-more-than-ever_us_5952cdb1e4b02734df2e3cb5.
 31. Bracey Sherman R, Grossman D. Abortion ‘reversal’: the latest sham from anti-
     choice activists trying to end women’s rights. The Guardian, August 2, 2017.
     https://www.theguardian.com/commentisfree/2017/aug/02/abortion-pill-
     reversal-anti-choice-activism.
 32. Grossman D. Where’s the corporate outrage about restricting women’s health
     care? Dallas Morning News, August 24, 2017.
     https://www.dallasnews.com/opinion/commentary/2017/08/24/corporate-
     outrage-restricting-womens-healthcare.
 33. Grossman D, Grindlay Kelly K. These birth control pills should be available
     without a prescription. Teen Vogue, February 2, 2018.
     https://www.teenvogue.com/story/birth-control-over-the-counter.
 34. Sherman RB, Grossman D. Abortion is not a thought experiment. Huffington
     Post, May 2, 2018. https://www.huffingtonpost.com/entry/opinion-sherman-
     grossman-abortion_us_5ae8a7ede4b04aa23f277f2e.
 35. Schwarz EB, Foster DG, Grossman D. Contemporary Hormonal Contraception
     and the Risk of Breast Cancer. N Engl J Med 2018;378(13):1263-4.
 36. Grossman D. California public universities should make abortion pill available to
     students. San Francisco Chronicle, August 30, 2018.
     https://www.sfchronicle.com/opinion/openforum/article/California-public-
     universities-should-make-13195219.php.



                                                                                    23
  Case: 3:19-cv-00038-wmc Document #: 62 Filed: 10/30/20 Page 61 of 61
                                                          Daniel A. Grossman, M. D.

   37. Grossman D. Health-Care Providers Must Consider What Role We’ll Play in
       Harm Reduction if Abortion Is Outlawed. Rewire, September 17, 2018.
       https://rewire.news/article/2018/09/17/health-care-providers-must-consider-
       what-role-well-play-in-harm-reduction-if-abortion-is-outlawed/.
   38. Grossman D. American women should have access to abortion pills before they
       need them. Los Angeles Times, November 21, 2018.
       https://www.latimes.com/opinion/op-ed/la-oe-grossman-abortion-pills-
       20181121-story.html.
   39. Biggs AM, Grossman D. With abortion clinic restrictions tightening, women
       want more access at home. Salon, November 28, 2018.
       https://www.salon.com/2018/11/28/with-abortion-clinic-restrictions-
       tightening-women-want-more-access-at-home/.
   40. Grossman D. Conservatives Are Perpetuating Dangerous Tropes About Patients
       Who Need Later Abortions. Rewire, February 4, 2019.
       https://rewire.news/article/2019/02/04/conservatives-are-perpetuating-
       dangerous-tropes-about-patients-who-need-later-abortions/.
   41. Grossman D. Ohio abortion, ectopic pregnancy bill: 'It's both bad medicine and
       bad law-making.' Cincinnati Enquirer, May 21, 2019.
       https://www.cincinnati.com/story/opinion/2019/05/21/ohio-abortion-bill-john-
       becker-daniel-grossman-ectopic-pregnancy-false-medicine/3753610002/.
   42. Grossman D. OTC Birth Control Pills: Answering Attacks on Access. Women’s
       E-news, July 24, 2019. https://womensenews.org/2019/07/otc-birth-control-pills-
       answering-attacks-on-access/.
   43. Grossman D, Schickler R. Facebook took down our fact-check on medically
       necessary abortions. That’s dangerous. Washington Post, September 15, 2019.
       https://www.washingtonpost.com/opinions/2019/09/15/facebook-took-down-
       our-fact-check-medically-necessary-abortions-thats-dangerous/.

LANGUAGES
Fluent in Spanish, conversant in French.




                                                                                    24
